

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

FOIA CONFIDENTIAL TREATMENT REQUESTED
Execution Version










CREDIT AGREEMENT


Dated as of March 31, 2010


among


ALASKA AIRLINES, INC.,


as Borrower,




CITIBANK, N.A.,


as Administrative Agent,


BANK OF AMERICA, N.A.,


as Syndication Agent,


and


The Other Lenders Party Hereto


CITIGROUP GLOBAL MARKETS INC.,


BANC OF AMERICA SECURITIES LLC,


as Joint-Lead Arrangers and Joint-Book Managers


 



| CH\1146033.9||
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section                                                                                                                                                    Page


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
21
1.03
Accounting Terms.
22
1.04
Rounding
22
1.05
Times of Day
23
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
23
2.01
Loans
23
2.02
Borrowings, Conversions and Continuations of Loans.
23
2.03
Prepayments.
24
2.04
Termination or Reduction of Commitments
25
2.05
Repayment of Loans
26
2.06
Interest.
26
2.07
Fees.
26
2.08
Computation of Interest and Fees
27
2.09
Evidence of Debt
27
2.10
Payments Generally; Agent’s Clawback.
28
2.11
Sharing of Payments
29
2.12
Security
30
2.13
Defaulting Lenders
30
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
31
3.01
Taxes.
31
3.02
Illegality
33
3.03
Inability to Determine Rates
34
3.04
Increased Costs.
34
3.05
Compensation for Losses
35
3.06
Mitigation of Obligations; Replacement of Lenders
36
3.07
Survival
37
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
37
4.01
Conditions to Effectiveness and Initial Borrowing:
37
4.02
Conditions to all Borrowings
40
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
41
5.01
Existence, Qualification and Power; Compliance with Laws
41
5.02
Authorization; No Contravention
41
5.03
Governmental Authorization; Other Consents
41


 
 

--------------------------------------------------------------------------------

 

5.04
Binding Effect
42
5.05
Financial Statements; No Material Adverse Effect.
42
5.06
Litigation and Judgments
42
5.07
No Default
42
5.08
Ownership of Property; Liens
43
5.09
Environmental Compliance
43
5.10
Insurance
43
5.11
Taxes
43
5.12
ERISA Compliance.
43
5.13
Subsidiaries
44
5.14
Margin Regulations; Investment Company Act.
44
5.15
Disclosure
44
5.16
Compliance with Laws
45
5.17
Intellectual Property; Licenses, Etc
45
5.18
Solvency
45
5.19
Collateral and Security Documents.
45
5.20
Burdensome Agreements
46
5.21
Compliance with OFAC Rules and Regulations; Patriot Act.
46
ARTICLE VI.
AFFIRMATIVE COVENANTS
47
6.01
Financial Statements
47
6.02
Certificates; Other Information
48
6.03
Notices
49
6.04
Payment of Obligations
50
6.05
Preservation of Existence, Etc
50
6.06
Maintenance of Properties
50
6.07
Maintenance of Insurance.
50
6.08
Compliance with Laws
51
6.09
Books and Records
51
6.10
Inspection Rights
52
6.11
Use of Proceeds
52
6.12
Financial Covenants; Maintenance of Unrestricted Cash
52
6.13
Collateral Records
52
6.14
Security Interests
52
6.15
Collateral.
52
6.16
State of Incorporation
57
6.17
Further Assurances
57
6.18
Patriot Act
57
ARTICLE VII.
NEGATIVE COVENANTS
57
7.01
Liens
58
7.02
Fundamental Changes
59
7.03
Dispositions
60
7.04
[Intentionally Omitted]
60
7.05
Restricted Junior Payments
60


 
 

--------------------------------------------------------------------------------

 

7.06
ERISA
61
7.07
Air Carrier
62
7.08
Change in Nature of Business
62
7.09
Transactions with Affiliates
62
7.10
Burdensome Agreements
62
7.11
Loans
62
7.12
Use of Proceeds
62
7.13
Invalidity Event
62
7.14
Indebtedness under the ABL Facility
62
7.15
Prepayments and Amendments
63
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
63
8.01
Events of Default
63
8.02
Remedies Upon Event of Default
65
8.03
Application of Funds
66
ARTICLE IX.
ADMINISTRATIVE AGENT
66
9.01
Appointment and Authorization of Administrative Agent
66
9.02
Rights as a Lender
67
9.03
Exculpatory Provisions
67
9.04
Reliance by Administrative Agent
68
9.05
Delegation of Duties
68
9.06
Resignation of Agent
68
9.07
Non-Reliance on Agent and Other Lenders
69
9.08
No Other Duties, Etc
69
9.09
Administrative Agent May File Proofs of Claim
69
9.10
Collateral Matters.
70
9.11
Other Agents; Arrangers and Managers
71
9.12
No Advisory or Fiduciary Responsibility
71
ARTICLE X.
MISCELLANEOUS
72
10.01
Amendments, Etc
72
10.02
Notices; Effectiveness; Electronic Communications.
73
10.03
No Waiver; Cumulative Remedies; Enforcement
75
10.04
Expenses; Indemnity; Damage Waiver.
76
10.05
Payments Set Aside
78
10.06
Successors and Assigns.
78
10.07
Treatment of Certain Information; Confidentiality
82
10.08
Right of Setoff
82
10.09
Interest Rate Limitation
83
10.10
Counterparts; Integration; Effectiveness
83
10.11
Survival of Representations and Warranties
83
10.12
Severability
83
10.13
Replacement of Lenders.
83
10.14
Governing Law; Jurisdiction; Etc.
84
10.15
Waiver of Right to Trial by Jury
85


 
 

--------------------------------------------------------------------------------

 

10.16
USA Patriot Act Notice
85
10.17
Time of the Essence
85
10.18
Oral Agreements Not Enforceable
86

 
SCHEDULES


1.01           Approved Appraisers
2.01           Commitments and Pro Rata Shares
5.09           Environmental Matters
10.02           Administrative Agent’s Office, Certain Addresses for Notices
10.06           Processing and Recordation Fees




EXHIBITS


A           Form of Loan Notice
B           Form of Note
C           Form of Compliance Certificate
D           Form of Assignment and Assumption
E           Form of Security Agreement
F           Form of Cash Pledge Agreement



 
| CH\1146033.9||
 
 

--------------------------------------------------------------------------------

 



 
CREDIT AGREEMENT
 
 
This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 31, 2010
among ALASKA AIRLINES, INC., an Alaska corporation (“Borrower”), each lender
from time to time party hereto (collectively, “Lenders” and individually, a
“Lender”), and CITIBANK, N.A., as Administrative Agent.
 
 
RECITALS
 
A.           Borrower, certain lenders identified therein (the “Existing
Lenders”), and Bank of America, N.A., as administrative agent, are parties to
that certain Credit Agreement dated as of March 25, 2005 (as amended, the
“Existing Credit Agreement”), providing for the Existing Lenders to make
revolving loans to Borrower.
 
B.           Borrower has requested that Lenders provide a revolving credit
facility to replace the revolving credit facility established pursuant to the
Existing Credit Agreement, and Lenders are willing to do so on the terms and
conditions set forth herein.
 
C.           In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01Defined Terms
 
.  As used in this Agreement, the following terms shall have the meanings set
forth below:
 
“ABL Facility” that certain $100,000,000 loan facility provided by a syndicate
of lenders, agented by Wells Fargo Capital Finance, LLC.
 
“ABL Facility Documents” means the loan and security documents related to the
ABL Facility or executed in connection therewith.
 
“Added Aircraft” has the meaning set forth in Section 6.15(d) hereof.
 
“Added Engine” has the meaning set forth in Section 6.15(c) hereof.
 
“Administrative Agent” or “Agent” means Citibank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.
 

 
1

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aircraft” means (a) each of the Airframes together with the Engines, whether or
not such Engines are installed on the Airframes or any other airframes;
(b) except for Excluded Equipment, all appliances, equipment, instruments, and
accessories (including radio and radar) from time to time belonging to,
installed in, or appurtenant to such Airframes and Engines; and (c) any and all
logs, manuals and other records relating thereto.
 
“Aircraft Collateral” means all of the Aircraft in which the Security Agreement
creates, or purports to create, a security interest.
 
“Airframe” means (a) any aircraft as specified by United States Registration
Number and manufacturer’s serial number in the Security Agreement; (b) any
replacement airframe which may from time to time be substituted for such
airframe; and (c) in either case, any and all parts which are from time to time
incorporated or installed in or attached to such airframe or, so long as such
parts are subject to the Security Agreement covering such airframe, after
removal from such airframe.
 
“Agent Fee Letter” has the meaning specified in Section 2.07(b).
 
“Aggregate Commitments” means the Commitments of all Lenders.
 
“Agreed Value Amount” means, with respect to any Event of Loss of any Pledged
Aircraft, the amount (which shall be no less than the Current Market Value of
such Pledged Aircraft), reflected on the then current insurance certificate as
the amount that the insurers have agreed with Borrower to pay to the
Administrative Agent for the benefit of the Lenders in the event that the
Aircraft suffering an Event of Loss suffered such Event of Loss.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means with respect to any Lender at any time, (a) while
Commitments are outstanding, the percentage (carried out to the ninth decimal
place) of the Aggregate Commitments represented by such Lender’s Commitment at
such time and (b) at any other time, the percentage (carried out to the ninth
decimal place) of the aggregate amount of all outstanding Loans represented by
the Loans held by such Lender at such time.  The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
 
“Applicable Rate” means the following percentages per annum: (i) with respect to
the Commitment Fee, 0.75%; (ii) with respect to the Eurodollar Rate, 4.00%; and
(iii) with respect to the Base Rate, 3.00%.
 
“Approved Appraiser” means any independent appraisal firm set forth on Schedule
1.01 hereto.
 

 
2

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangement Fee Letter” has the meaning specified in Section 2.07(c).
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by Agent, in substantially the form
of Exhibit D or any other form approved by Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “prime
rate” and (c) the sum of Eurodollar Rate for each such day based on an Interest
Period of one month (but for the avoidance of doubt, not less than two percent
(2.00%) per annum) plus 1%.  The “prime rate” is a rate set by Citibank based
upon various factors including Citibank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Citibank shall take effect at the
opening of business on the day specified in the public announcement of such
change, and any change in the Base Rate due to a change in Federal Funds Rate or
Eurodollar Rate shall be effective on the effective date of such change in the
Federal Funds Rate or Eurodollar Rate for an Interest Period of one month.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 

 
3

--------------------------------------------------------------------------------

 

“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
 
“Borrowing Base” means, as applicable, as of any date of determination, an
amount equal to the sum of: (a) the lesser of (i) thirty percent (30%) of the
Borrowing Base at such time and (ii) sixty six and two thirds percent (66⅔%) of
the Current Market Value of the Boeing 737-400 type Aircraft Collateral at such
time; (b) eighty percent (80%) of the Current Market Value of the Boeing
737-700, 737-800 and 737-900 type Aircraft Collateral at such time; (c) one
hundred percent (100%) of the Citibank Cash Collateral at such time; and (d) a
Designated Percentage of Other Cash Collateral at such time.
 
“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of Washington or New York; and (ii) if such day relates to
any Eurodollar Rate Loan, any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Capital Lease” means, with respect to any Person, a lease (or leases) for real
or personal property required to be capitalized under GAAP or which is treated
as an operating lease under regulations applicable to such Person but which
otherwise would be required to be capitalized under GAAP.
 
“Cash Collateral” means the Citibank Cash Collateral and the Other Cash
Collateral.
 
“Cash Pledge Agreement” means a Cash Pledge Agreement made by the Borrower in
favor of the Administrative Agent in substantially the form of Exhibit F.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means, with respect to Borrower, an event or series of
events by which:
 
(a)           Parent shall cease to own, directly or indirectly, 100% of the
equity securities of Borrower entitled to vote for members of the board of
directors or equivalent governing body of Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);
 
(b)           during any period of 18 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of
 

 
4

--------------------------------------------------------------------------------

 

individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
 
(c)           other than Parent, any individual(s) or entity(s) acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Borrower, or control
over the equity securities of Borrower entitled to vote for members of the board
of directors or equivalent governing body of Borrower on a fully-diluted basis
(and taking into account all such securities that such individual(s) or
entity(s) or group has the right to acquire pursuant to any option
right) representing 49% or more of the combined voting power of such securities.
 
“Citibank” means Citibank, N.A. and its successors.
 
“Citibank Cash Collateral” means cash deposits with Citibank, in its capacity as
Administrative Agent, that are pledged as Cash Collateral pursuant to and in
accordance with Section 6.15(b)(ii).
 
“Claim Collateral Period” means, with respect to any Event of Loss of any
Pledged Aircraft, the period beginning on the date when such Event of Loss
occurs and continuing until the earliest of the date when (a) any proceeds from
any insurance claim arising from such Event of Loss have been paid to the
Administrative Agent for the benefit of Lenders; (b) any underwriter of the
insurance policy covering such Aircraft has denied coverage for such Event of
Loss; (c) 60 days have elapsed after the Event of Loss and the Administrative
Agent has not received insurance proceeds in respect of such Event of Loss in at
least the Agreed Value Amount; (d) the lead insurance underwriter under such
policy has become insolvent; or (e) the lead insurance underwriter under such
policy has commenced, has had commenced against it, or has otherwise become
subject to, a bankruptcy, receivership or other insolvency proceeding.
 
“Closing Date” means the first date all the conditions precedent in Sections
4.01(a), 4.01(b) and 4.01(c) are satisfied or waived in accordance with Section
10.01.
 
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.
 

 
5

--------------------------------------------------------------------------------

 

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower, whether real or personal, tangible or intangible, in which
a Lien is granted or purported to be granted pursuant to the Collateral
Documents.
 
“Collateral Documents” means the Security Agreement, any Cash Pledge Agreement
and any other agreements, instruments and documents now or hereafter executed
and delivered in connection with this Agreement, pursuant to which Liens are
granted or purported to be granted to Agent to secure all or part of the
Obligations, each in form and substance satisfactory to Agent.
 
“Collateral Review Date” has the meaning set forth in Section 6.15(a).
 
“Collateral Shortfall” means any time when the amount of the Borrowing Base is
less than $50,000,000.
 
“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Current Market Value” means the current market value of an Aircraft, as
adjusted for maintenance, as set forth in the applicable Qualified Appraisal;
provided that the current market value shall be deemed to be $0 for each Pledged
Aircraft with respect to which there has been a Failure of Security that has not
been cured.
 
“CTT” means the Convention on International Interests in Mobile Equipment and
the Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment, both signed in Cape Town, South Africa,
on November 16, 2001, together with the regulations for the International
Registry, the International Registry Procedures, and all other rules,
amendments, supplements, and revisions thereto from time to time.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 

 
6

--------------------------------------------------------------------------------

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
 
“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (a) such Lender has failed for three
Business Days or more to comply with its obligations under this Agreement to
make a Loan (a “funding obligation”), or (b) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation, or (c) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender.  Any determination that a Lender is a
Defaulting Lender under clauses (a) through (c) above shall be made by the
Administrative Agent in its sole discretion acting in good faith.  The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower referred to above.
 
“Designated Percentage” means the percentage of the value of Other Cash
Collateral designated by Lenders for inclusion in the Borrowing Base.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Agent, and (ii) unless an Event of Default has occurred and is
continuing, Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include Borrower or any of Borrower’s Affiliates or Subsidiaries.
 
“Engine” means:  (a) any engine listed by manufacturer’s serial numbers in the
Security Agreement, whether or not from time to time installed on an Airframe or
any other airframe; (b) any replacement engine which from time to time may be
substituted for any Engine in accordance with this Agreement; and (c) in either
case, any and all parts which are from time to time incorporated or installed in
or attached to any such engine or, so long as such parts are subject to the
Security Agreement, after removal from any such engine.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 

 
7

--------------------------------------------------------------------------------

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests
in) such Person, all of the securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or acquisition from such
Person of such shares (or such other interests), and all of the other ownership
or profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with Borrower within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate, (g) the failure to
make any required contribution to any Pension Plan or Multiemployer Plan when
due; (h) the imposition of a lien under Section 430(k) of the Code or Section
303(k) or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any Borrower or ERISA Affiliate; (i) the failure of a Pension Plan
or any trust thereunder intended to qualify for tax exempt status under Section
401 and 501 of the Code to qualify thereunder; or (j) the failure to meet the
minimum funding standards under the Pension Funding Rules with respect to any
Pension Plan or the application for a waiver or modification of the minimum
funding standards under the Code.
 

 
8

--------------------------------------------------------------------------------

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum equal to the higher of (a) 2.50% and (b) a rate per
annum determined by Agent pursuant to the following formula:
 
Eurodollar Rate =                                          Eurodollar Base
Rate                                                                
 
  1.00 – Eurodollar Reserve Percentage
 
Where,
 
“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 2:00 p.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Citibank and with a term equivalent to
such Interest Period would be offered by Citibank’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately 2:00
p.m. (London time) two Business Days prior to the commencement of such Interest
Period.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Event of Loss” has the meaning set forth in the Security Agreement.
 

 
9

--------------------------------------------------------------------------------

 

“Excluded Equipment” means all appliances, equipment, instruments, and
accessories the values of which are not included in the determination of Current
Market Value in any Qualified Appraisal.
 
“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, (a) Taxes imposed on or measured by its overall net income (however
denominated and whether imposed by withholding or otherwise) or its gross
receipts, and doing business, value added and franchise taxes that are imposed
in lieu of a net income tax), by the United States government or any
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or in which
it conducts or is deemed to conduct business (other than solely as a result of
the transactions contemplated herein) or, in the case of any Lender, in which
its applicable Lending Office is located; (b) any Taxes caused by activities of
such Person unrelated to the transactions contemplated herein; (c) any Taxes
caused by such Person’s gross negligence or willful misconduct or any breach of
such Person’s obligations contained herein; (d) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which Borrower is located; and (e) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender is organized in and a resident of the same
country as the Assignor and the Assignor was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
 
“Existing Credit Agreement” has the meaning specified in Recital A hereto.
 
“Existing Lenders” has the meaning specified in Recital A hereto.
 
“FAA Registry” has the meaning set forth in Section 6.15(b)(ii)(B) hereof.
 
“Failure of Security” means the occurrence of either of the following: any
Collateral Document ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect; or the Agent shall not have or shall cease to have a valid and
perfected Lien of first priority (other than Liens expressly permitted to be
prior to such Lien pursuant to Section 7.01) in the Collateral purported to be
covered thereby, in each case for any reason other than (i) as provided in such
Collateral Document, or (ii) the agreement of all the Lenders or satisfaction in
full of all the Obligations secured by such Collateral Document.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
 

 
10

--------------------------------------------------------------------------------

 

Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on
such day on such transactions as determined by Agent.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funded Debt” means all Indebtedness that appears on the liability side of
Borrower’s balance sheet in accordance with GAAP.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 10.06(h).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
 

 
11

--------------------------------------------------------------------------------

 

protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith, except that, in the case of Liens referred to
in clause (b), the amount of such Guarantee shall not exceed the greater of the
book value or the fair market value of the property subject to such Lien unless
such Person has assumed or is otherwise liable for the secured obligation.  The
term “Guarantee” as a verb has a corresponding meaning.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Horizon” means Horizon Air Industries, Inc., a Washington corporation.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
 
(a)           all obligations of such Person for borrowed money, and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           Capital Leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued,
 

 
12

--------------------------------------------------------------------------------

 

in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  If the Swap Termination Value with respect to a Swap
Contract represents an amount owing to such Person, such amount shall not
constitute a reduction in the amount of “Indebtedness” for purposes of this
definition but, in accordance with GAAP, may constitute an asset of such
Person.  The amount of any Capital Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Intangible Assets” means assets that are considered to be intangible assets as
determined in accordance with GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs less noncontributory and defined benefit pension amounts
included as intangible assets incurred after December 31, 2009.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each month and the
Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Loan Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar
 

 
13

--------------------------------------------------------------------------------

 

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“International Registry” means the Cape Town International Registry established
under the CTT.
 
“Invalidity Event” means: (i) any Loan Document or any provision thereof, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or (ii) Borrower or any
other Person contests in any manner the validity or enforceability of any Loan
Document or any provision thereof; or (iii) Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or any provision thereof.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent or (ii) an event of the kind referred to in clause (f) or clause (g)
of Section 8.01 occurs with respect to such Lender or its Parent Company (as if
the references in such provisions to the Borrower or its Subsidiaries referred
to such Lender or Parent Company).
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale, equipment trust agreement, or other title retention agreement,
 

 
14

--------------------------------------------------------------------------------

 

any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).
 
“Loan” means an extension of credit by a Lender to Borrower under Article II.
 
“Loan Documents” means this Agreement, each Note, the Agent Fee Letter,
Arrangement Fee Letter, and each Collateral Document.
 
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual and
contingent), operations or financial condition of Borrower and its Subsidiaries,
taken as a whole, (b) a material impairment of the ability of Borrower to
perform its obligations under any Loan Document or (c) a material adverse effect
on the rights and remedies of the Administrative Agent or the Lenders under any
Loan Document.
 
“Material Failure of Security” means a Failure of Security with respect to
Collateral whose removal from the Borrowing Base, individually or in the
aggregate, causes the Borrowing Base to be less than $25,000,000.
 
“Maturity Date” means March 29, 2013.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
 
“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document or otherwise
with respect to any Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against Borrower or any Subsidiary thereof of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint
 

 
15

--------------------------------------------------------------------------------

 

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
 
“Other Cash Collateral” means U.S. government securities and other cash
equivalents (other than Citibank Cash Collateral) reasonably acceptable to
Lenders.
 
“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document; provided, however, that “Other Taxes”
shall not include any Excluded Taxes.
 
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
 
“Over Advance” has the meaning specified in Section 2.03(b).
 
“Parent” means Alaska Air Group, Inc., a Delaware corporation.
 
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Patriot Act” has the meaning specified in Section 10.16.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Pension Funding Rules” means the rules regarding minimum funding standards for
a Pension Plan under Code Section 412 and ERISA Section 302, as in effect before
the Pension Act, applicable to the Pension Plan’s years ending before the
effective date of the Pension Act, and the rules under Code Sections 412 and 430
and ERISA Sections 302 and 303, as in effect after the Pension Act, applicable
to the Pension Plan’s years ending after the effective date of the Pension Act.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple
 

 
16

--------------------------------------------------------------------------------

 

employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
 
“Permitted Asset Adjustments” means the write-down in the book value of any
flight and non-flight equipment assets owned by Borrower or its Subsidiaries of
up to $50,000,000 in the aggregate occurring after January 1, 2010; provided,
however, that the maximum amount of the write-down for non-flight assets
included in calculating Permitted Asset Adjustments will be $5,000,000, all
determined in accordance with GAAP.
 
“Permitted Progress Payment Loans” means loans to Borrower from lenders (which
may or may not be Lenders hereunder) in an outstanding principal amount not to
exceed at any one time Two Hundred Fifty Million ($250,000,000) to finance
Borrower’s progress payments for aircraft purchases from The Boeing
Company.  Any such progress payment loan shall constitute a “Permitted Progress
Payment Loan” only if it is due on or before the first day of the calendar month
during which the related aircraft is scheduled and available for delivery
(provided that if the aircraft is scheduled but not available for delivery, a
delay in payment will not cause such loans to cease to be Permitted Progress
Payment Loans so long as such delay is acceptable to the progress payment
lenders).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Aircraft” means each Aircraft in which the Security Agreement creates,
or purports to create, a security interest.
 
“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender, or
(ii) as to which the Administrative Agent has in good faith determined and
notified the Borrower that such Lender or its Parent Company or a Subsidiary
thereof has defaulted on its funding obligations under any other loan agreement
or credit agreement or other financing agreement or (iii) that has, or whose
Parent Company has, a non-investment grade rating from any nationally recognized
rating agency.  Any determination that a Lender is a Potential Defaulting Lender
under any of clauses (i) through (iii) above shall be made by the Administrative
Agent in its sole discretion acting in good faith.  The Administrative Agent
will promptly send to all parties hereto a copy of any notice to the Borrower
referred to above.
 
“Preferred Stock” means, as applied to the Equity Interest of any Person, the
Stock of any class or classes (however designated) that is preferred with
respect to the payment of dividends, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Equity Interest of any other class of such Person.
 

 
17

--------------------------------------------------------------------------------

 

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
 
“Qualified Appraisal” means a desk-top appraisal of the Aircraft Collateral
addressed to the Administrative Agent, Lenders and Borrower by an Approved
Appraiser.  Each such appraisal shall be in a form that is reasonably acceptable
to the Administrative Agent and shall be accompanied by a letter stating that
the purpose of the appraisal is to provide a report, upon which the
Administrative Agent and Lenders may rely, of the value of the Pledged Aircraft
as Aircraft Collateral under the Security Agreement.  Each such appraisal shall
set forth the current  market value of each Pledged Aircraft (including any
Aircraft being added to the Aircraft Collateral and excluding any Aircraft being
removed from the Aircraft Collateral) determined in accordance with the
definition of “current market value” promulgated by the International Society of
Transport Aircraft Trading, as of the date of such appraisal.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
 
 (b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders,
 
(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
 
“Register” has the meaning specified in Section 10.06(c).
 

 
18

--------------------------------------------------------------------------------

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Removed Aircraft” has the meaning set forth in Section 6.15(d) hereof.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated, Lenders holding in the aggregate more than 50%
of the Outstanding Amount; provided that the Commitment of, and the portion of
the Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance or treasurer of Borrower.  Any
document delivered hereunder that is signed by a Responsible Officer of Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate and/or other action on the part of Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of Borrower.
 
“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Equity Interest issued by Borrower
(including any payment in connection with any merger or consolidation involving
Borrower) or to the direct or indirect holders of Equity Interest issued by
Borrower in their capacity as such (other than dividends or distributions
payable in Equity Interest (other than Prohibited Preferred Stock) issued by
Borrower, or (b) purchase, redeem, or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving Borrower)
any Equity Interest issued by Borrower.
 
“Restricted Payment” means any cash dividend or distribution with respect to any
capital stock or other Equity Interest of Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or on account of any return of capital to Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and
 

 
19

--------------------------------------------------------------------------------

 

practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
 
“Security Agreement” means that certain Aircraft Chattel Mortgage Security
Agreement dated as of March 31, 2010 made by Borrower in favor of the
Administrative Agent in substantially the form of Exhibit E, including any
Security Agreement Supplements.
 
“Security Agreement Supplement” has the meaning specified in Section
6.15(b)(ii).
 
“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Agent in its reasonable discretion.
 
“SPC” has the meaning specified in Section 10.06(h).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or
 

 
20

--------------------------------------------------------------------------------

 

other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Threshold Amount” means $10,000,000.
 
“Total Liabilities” means the sum of current liabilities plus long term
liabilities.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” has the meaning set forth in the Security Agreement.
 
“United States” and “U.S.” mean the United States of America.
 
“U.S. Air Carrier” means any United States air carrier engaged in scheduled air
transportation and in all material respects duly qualified and licensed under
all applicable Laws to carry on its business as a scheduled airline currently
subject to regulation by the Federal Aviation Administration and the Department
of Transportation as to which there is in force a certificate issued pursuant to
Section 401 of the Federal Aviation Act, 49 U.S.C. § 41101 et seq., and as to
which there is in force an air carrier operating certificate issued under
Part 121 of the Federal Aviation Regulations, or which may operate as an air
carrier by certificate or otherwise under any successor or substitute provisions
therefor or in the absence thereof.
 
“Valuation Date” means, with respect to any Qualified Appraisal, the date as of
which the Current Market Value of the Aircraft Collateral is determined
according to such appraisal.
 
1.02Other Interpretive Provisions
 
.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or
 

 
21

--------------------------------------------------------------------------------

 

modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If, at any time, any change in GAAP or in
practices or estimates which are in accordance with GAAP (each, a “Change”)
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either Borrower or the Required Lenders shall so request,
then Agent, Lenders and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
Change (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and such practices and estimates prior to such Change and
(ii) Borrower shall provide to Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such Change.
 
1.04Rounding
 
.  Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio
 

 
22

--------------------------------------------------------------------------------

 

is expressed herein and rounding the result up or down to the nearest number
(with a rounding-up if there is no nearest number).
 
1.05Times of Day
 
.  Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).
 
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01Loans
 
.  Subject to the terms and conditions and relying upon the representations and
warranties set forth herein, each Lender, severally and not jointly, agrees to
make loans (each such loan, a “Loan”) to Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Outstanding Amount
shall not exceed the Aggregate Commitments, (ii) the Outstanding Amount of the
Loans of any Lender shall not exceed such Lender’s Commitment, and (iii) the
Outstanding Amount shall not exceed the Borrowing Base.  Within the limits of
each Lender’s Commitment, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01, prepay under Section 2.03, and
reborrow under this Section 2.01.  Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
 
2.02Borrowings, Conversions and Continuations of Loans.
 
(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone.  Each
such notice must be received by Agent not later than 1:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans.  Each telephonic notice by Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Each Loan Notice (whether telephonic or
written) shall specify (i) whether Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If Borrower requests a Borrowing of, conversion to, or continuation
of
 

 
23

--------------------------------------------------------------------------------

 

Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
 
(b)           Each Loan Notice submitted by Borrower shall be deemed to be a
representation and warranty that (i) since the Closing Date no event or
circumstance has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; (ii) no Default or
Collateral Shortfall exists or will exist upon giving effect to the requested
Borrowing, conversion or continuation, and (iii) the conditions specified in
Section 4.02(a) have been satisfied, on and as of the date of the applicable
Borrowing, conversion of Loans from one Type to the other, or continuation of
Eurodollar Rate Loans.
 
(c)           Following receipt of a Loan Notice, Agent shall promptly notify
each Lender of the amount of its Applicable Percentage of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by Borrower,
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  In the case of a
Borrowing, each Lender shall make the amount of its Loan available to Agent in
immediately available funds at Administrative Agent’s Office not later than 2:00
p.m. on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), Agent shall make all
funds so received available to Borrower in like funds as received by Agent
either by (i) crediting the account of Borrower on the books of Citibank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) Agent by
Borrower.
 
(d)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.  During the existence of an Event of  Default,
if Agent declares all amounts owing under this Agreement to be immediately due
and payable pursuant to Section 8.02, then the Required Lenders may also demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans and Borrower agrees to pay all amounts due under
Section 3.05 in accordance with the terms thereof due to any such conversion.
 
(e)           Agent shall promptly notify Borrower and Lenders of the interest
rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Citibank’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(f)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 5 Interest Periods in effect at any one time with
respect to Loans.
 

 
24

--------------------------------------------------------------------------------

 

2.03Prepayments.
 
 (a)           Borrower may, upon notice to Agent, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Agent not later than 1:00 p.m.
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of at least $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of at least $1,000,000 or a whole
multiple of $500,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be
prepaid.  Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each such
prepayment shall be applied to the Loans of Lenders in accordance with their
respective Applicable Percentages.
 
(b)           If for any reason the Outstanding Amount at any time exceeds the
Aggregate Commitments then in effect, Borrower shall immediately prepay Loans in
an aggregate amount equal to such excess.  If for any reason the Outstanding
Amount at any time exceeds the Borrowing Base (an “Over Advance”) then in
effect, Borrower shall either: (i) immediately prepay Loans in an aggregate
amount equal to such Over Advance or (ii) cure such Over Advance by pledging
additional Collateral in accordance with Section 6.15(b) within five Business
Days.
 
(c)           Upon the occurrence of a Change of Control, Borrower shall, on the
date of occurrence of such Change of Control, immediately repay all Loans,
together with all accrued but unpaid interest thereon, and all other obligations
of the Borrower hereunder, in full, and all Commitments shall be terminated in
their entirety on the date of occurrence of such Change of Control.
 
2.04Termination or Reduction of Commitments
 
.  Borrower may, upon notice to Agent, terminate the Aggregate Commitments, or
from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by Agent not later than 1:00 p.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount would exceed the
Aggregate Commitments.  Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.  Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
 

 
25

--------------------------------------------------------------------------------

 

2.05           Repayment of Loans
 
.
 
Borrower shall repay to Lenders on the Maturity Date the aggregate principal
amount of Loans outstanding on such date.
 
2.06Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)           Upon the request of the Required Lenders (or automatically while
any Event of Default under clause (f) or clause (g) of Section  8.01 exists),
while any Event of Default exists, Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.07Fees.
 
(a)           Commitment Fee.  Borrower shall pay to Agent for the account of
each Lender in accordance with its Applicable Percentage, a commitment fee equal
to [***].  The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
26

--------------------------------------------------------------------------------

 

arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date.  The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.
 
(b)           Agent’s Fees.  Borrower shall pay to Agent for Agent’s own
account, fees in the amounts and at the times specified in the letter agreement,
dated February 19, 2010 (the “Agent Fee Letter”), between Borrower and
Agent.  Such fees shall be fully earned when paid and shall be nonrefundable for
any reason whatsoever.
 
(c)           Arrangement Fees.  Immediately upon the execution and delivery of
this Agreement, Borrower shall pay the arrangement fees set forth in, and in
accordance with, the letter agreement, dated February 19, 2010 (the “Arrangement
Fee Letter”), among Borrower, Citigroup Global Markets Inc. and Banc of America
Securities LLC.  Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.
 
(d)           Upfront Fees.  Immediately upon the execution and delivery of this
Agreement, Borrower shall pay to the Administrative Agent, for the account of
each Lender party to this Agreement on the Closing Date, an upfront fee in an
amount equal to [***] of each such Lender’s Commitment.  Such fees shall be
fully earned when paid and shall be nonrefundable for any reason whatsoever.
 
2.08Computation of Interest and Fees
 
All computations of interest for Base Rate Loans when the Base Rate is
determined by Citibank’s “prime rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day.  Each
determination by Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
2.09Evidence of Debt
 
The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by Agent in the ordinary course of
business.  The accounts or records maintained by Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by Lenders
to Borrower and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Agent in respect of
such
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
27

--------------------------------------------------------------------------------

 

matters, the accounts and records of Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through Agent, Borrower
shall execute and deliver to such Lender (through Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
2.10Payments Generally; Agent’s Clawback.
 
(a)           General.  All payments to be made by Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein.  Agent will promptly distribute to each Lender its Applicable Percentage
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by Agent after 2.00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b)           (i)           Funding by Lenders; Presumption by Agent.  Unless
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to Agent such Lender’s share
of such Borrowing, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to Agent, then the applicable Lender and Borrower severally agree to
pay to Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to Borrower to but excluding the date of payment
to Agent, at (A) in the case of a payment to be made by such Lender, the greater
of the Federal Funds Rate and a rate determined by Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Agent in connection with the
foregoing and (B) in the case of a payment to be made by Borrower, the interest
rate applicable to Base Rate Loans.  If Borrower and such Lender shall pay such
interest to Agent for the same or an overlapping period, Agent shall promptly
remit to Borrower the amount of such interest paid by Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to Agent.
 
(ii)           Payments by Borrower; Presumptions by Agent.  Unless Agent shall
have received notice from Borrower prior to the date on which any payment is due
to Agent for the account of the Lenders that Borrower will not make such
payment, Agent may assume that Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to
Lenders the amount due.  In such event, if Borrower has not in fact
 

 
28

--------------------------------------------------------------------------------

 

made such payment, then each of Lenders severally agrees to repay to Agent
forthwith on demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it but excluding the date of payment to Agent, at
the greater of the Federal Funds Rate and a rate determined by Agent in
accordance with banking industry rules on interbank compensation.  A notice of
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Agent because the conditions to the applicable
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, Agent shall return such funds (in like funds as received from
such Lender) to such Lender, and Borrower shall pay to each Lender on demand
interest on such funds that has accrued until the date such funds are returned
to such Lender at the interest rate that would be applicable to such funds had
those funds been made available to Borrower.
 
(d)           Obligations of Lenders Several.  The obligations of Lenders
hereunder to make Loans and to make payments under Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or to make its
payment under Section 10.04(c):
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.11Sharing of Payments
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 

 
29

--------------------------------------------------------------------------------

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).
 
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
 
2.12Security
 
All obligations of Borrower under this Agreement, the Notes and the other Loan
Documents shall be secured in accordance with the Collateral Documents.
 
2.13Defaulting Lenders
 
(a)           Payments.  Any amount paid by Borrower for the account of a
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but shall instead be retained by the
Administrative Agent in a segregated non-interest bearing escrow account until
(subject to Section 2.13(d)) the termination of the Aggregate Commitments and
payment in full of all obligations of the Borrower hereunder and will be applied
by the Administrative Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority:  first
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of post-default
interest and then current interest due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such interest
then due and payable to them, fourth to the payment of fees then due and payable
to the Non-Defaulting Lenders hereunder, ratably among them in accordance with
the amounts of such fees then due and payable to them, fifth to pay principal
then due and payable to the Non-Defaulting Lenders hereunder ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Aggregate Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.
 
(b)           Fees.  Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender shall not
be entitled to any fees accruing during such period pursuant to Section 2.07(a)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees).
 
(c)           Termination of Defaulting Lender.  The Borrower may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than 10 Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.13(a) will apply to all amounts
 

 
30

--------------------------------------------------------------------------------

 

thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that (i) no Event of Default shall have occurred and be
continuing and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.
 
(d)           Cure.  If the Borrower and the Administrative Agent agree in
writing that a Lender that is a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated escrow account referred to in Section
2.13(a)), such Lender shall purchase such portions outstanding Loans of the
other Lenders, and/or make such other adjustments, as the Administrative Agent
may determine to be necessary to cause the Lenders to hold Loans on a pro rata
basis in accordance with their respective Commitments, whereupon such Lender
shall cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided that no adjustments shall be made retroactively with respect to fees
accrued while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender shall
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
(e)           Waiver.  Provided that Borrower makes all payments required by
this Agreement (other than the Defaulting Lender’s share of fees as provided in
Section 2.13(b)), each Defaulting Lender waives its rights to seek compensation
from Borrower for any sums retained by Agent or distributed by Agent as provided
in Section 2.13(a).
 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by Borrower to or on
account of any obligation of Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes, provided that if Borrower shall be required by any applicable
law to deduct any Indemnified Taxes from such payments, then, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) Borrower
shall make such deductions, and (iii) Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)           Payment of Other Taxes by Borrower.  Without limiting the
provisions of subsection (a) above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
 

 
31

--------------------------------------------------------------------------------

 



 
(c)           Indemnification by Borrower.  Borrower shall indemnify Agent and
each Lender, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or incurred by Agent or
such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to Agent), or by Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by Borrower to a Governmental Authority, Borrower shall
deliver to Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section

 
32

--------------------------------------------------------------------------------

 

881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code or (D) is otherwise entitled to an exemption
from U.S. tax under Section 88(c) on the date it acquires its interest herein,
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or


(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Borrower did not properly withhold tax from
amounts paid to or for the account of any Foreign Lender due to a failure on the
part of the Foreign Lender (because the appropriate certification form was not
delivered, was not properly executed, or fails to establish an exemption from,
or reduction of, withholding tax with respect to a particular type of payment,
or because such Lender failed to notify Borrower or any other Person of a change
in circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Foreign Lender shall indemnify
and hold Borrower harmless for all amounts paid, directly or indirectly, by
Borrower as tax or otherwise, as a result of such failure, including penalties
and interest, any taxes imposed by any jurisdiction on the amounts payable to
Borrower under this paragraph, and all related costs and expenses (including
attorneys fees and expenses).  The obligation of the Foreign Lenders under this
paragraph shall survive the payment of all Obligations.
 
(f)           Treatment of Certain Refunds.  If Agent or any Lender determines,
in its sole discretion, that it has received a refund of any Taxes as to which
it has been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section, it shall pay to Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Agent or such Lender
in the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
 
3.02Illegality
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Borrower through
Agent, any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until
such Lender notifies
 

 
33

--------------------------------------------------------------------------------

 

Agent and Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, Borrower shall, upon demand from
such Lender (with a copy to Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans.  Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.
 
3.03Inability to Determine Rates
 
If the Required Lenders determine, in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or (c) an unusual or extraordinary event or
circumstance occurs or exists affecting the applicable offshore Dollar market
such that the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, Agent will promptly so
notify Borrower and each Lender.  Thereafter, the obligation of Lenders to make
or maintain Eurodollar Rate Loans shall be suspended until Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.
 
3.04Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
 
(ii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender (whether of principal, interest or any other
amount) then, upon request of such Lender, Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
 

 
34

--------------------------------------------------------------------------------

 

(b)           Capital Requirements.  If any Lender reasonably determines that
any Change in Law affecting such Lender or any Lending Office of such Lender or
such Lender’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and, in reasonable detail, the basis for such calculation and delivered
to Borrower shall be conclusive absent manifest error.  Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. Such certificate shall also include a statement to the effect
that such compensation for additional costs incurred or reduction suffered
reflects a good faith and non-discriminatory allocation to this Agreement.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that Borrower shall not be required to compensate a Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 30 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 30-day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
3.05Compensation for Losses
 
Upon demand of any Lender (with a copy to Agent) from time to time, Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by Borrower;
or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period thereof as a result of a request by the Borrower
pursuant to Section 10.13.
 
Borrower’s compensation to any Lender under this Section 3.05 is intended to put
such Lender in the same financial position it would have been in had the event
referred to in clauses (a), (b) or
 

 
35

--------------------------------------------------------------------------------

 

(c) not occurred, including any loss of anticipated profits.  Borrower’s
compensation to any such Lender will include any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by Borrower to Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurodollar Rate Loan made by it at the
Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
 
3.06 Mitigation of Obligations; Replacement of Lenders 
 
(a)  Designation of Different Lending Office.  If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
(c)           Removal of Tax Lenders.
 
(i)           If the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 (such Lender being a “Tax Lender”), a replacement Lender under
clause (b) above is not available and the last sentence of Section 10.13 does
not apply, then, subject to the condition specified in clause (iv) below,
Borrower, upon at least 5 Business Days prior irrevocable notice, may pay an
amount equal to the outstanding principal of such Tax Lender’s Loans, accrued
interest thereon, accrued fees and all other amounts payable to such Tax Lender
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) and thereupon permanently terminate the Commitments of such Lender
and remove such Tax Lender hereunder.  Such notice to remove the Tax Lender, as
applicable, shall specify an effective date for such termination and removal,
which date shall not be later than 15 Business Days after the date such notice
is given.
 

 
36

--------------------------------------------------------------------------------

 

(ii) Prior to the effective date of such termination and removal, the Tax Lender
and Borrower shall execute and deliver a mutually satisfactory removal
agreement, subject only to the Tax Lender being repaid in full as provided in
the above clause (i) by Borrower.  If the Tax Lender shall refuse or fail to
execute and deliver any such removal agreement prior to the effective date of
such removal, the termination of the Commitments of such Tax Lender and the
removal of such Tax Lender shall nonetheless occur on the effective date
originally specified by Borrower upon payment by Borrower to such Tax Lender of
all of  the amounts referred to in clause (i) above.
 
(iii) Anything contained in this Agreement to the contrary notwithstanding,
including any requirement that payments to Lenders be made on a pro-rata basis
or that the Commitments of Lenders be reduced on a pro-rata basis, Borrower may
make payments under this clause (c) to a Tax Lender that is being removed, the
Commitments of such Tax Lender may be terminated under this clause (c) and the
Obligations due to such Tax Lender may be satisfied under this clause (c) while
leaving remaining Obligations outstanding.
 
(iv)           Borrower shall only be entitled to terminate the Commitments of a
Tax Lender and remove such Tax Lender under this clause (c) if and only if no
Event of Default has occurred and is continuing.
 
(v)           Once a termination and removal of a Tax Lender is effectuated
under this clause (c), the Aggregate Commitments shall automatically be deemed
reduced by the amount of the terminated Commitment of such removed Tax Lender
and all of the provisions of this Agreement (other than Section 10.04) and the
other Loan Documents, including the determination of Required Lenders and
Applicable Percentage, shall be interpreted and determined without regard to
such terminated Commitment and without regard to the removed Tax Lender.
 
(vi)           The termination of the Commitment of a Tax Lender and the removal
of such Tax Lender pursuant to this clause (c) shall not eliminate or affect
such Tax Lender’s rights under Section 10.04, which rights shall survive any
such termination and removal.
 
3.07Survival
 
All of Borrower’s obligations under this Article III shall survive termination
of the Aggregate Commitments and repayment of all other Obligations hereunder.
 
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01Conditions to Effectiveness and Initial Borrowing:
 
The effectiveness of this Agreement is subject to satisfaction of the conditions
precedent set forth in clauses (a), (b) and (c) below and, in addition to the
satisfaction of such conditions, the obligation of each Lender to make its
initial Loan hereunder is subject to satisfaction of the conditions precedent
set forth in clause (d) below :
 
(a)           Agent’s receipt of the following, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the Borrower, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and each of the Lenders:
 

 
37

--------------------------------------------------------------------------------

 

 
(i)           executed counterparts of this Agreement and all Collateral
Documents, sufficient in number for distribution to Agent, each Lender and
Borrower;
 
(ii)           a Note executed by Borrower in favor of each Lender requesting a
Note;
 
(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Borrower as
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents;
 
(iv)           such documents and certifications as Agent may reasonably require
to evidence that Borrower is duly organized or formed, and that Borrower is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;
 
(v)           a favorable opinion(s) of counsel to Borrower acceptable to Agent
addressed to Agent and each Lender, as to the matters concerning Borrower, the
Loan Documents and the Collateral, including the enforceability of all Loan
Documents, compliance with all Laws, the perfection and priority of all security
interests purported to be granted and no conflicts with material agreements, in
form and substance satisfactory to Agent;
 
(vi)           a certificate of a Responsible Officer of Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by Borrower and the
validity against Borrower of the Loan Documents (other than certificates,
consents and licenses related to operating individual aircraft or its business
as a common carrier), and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;
 
(vii)           a certificate signed by a Responsible Officer of Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or would be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(viii)           evidence that all insurance required to be maintained pursuant
to the Loan Documents has been obtained and is in effect and that Administrative
Agent and Lenders have been named as loss payees (subject to the last paragraph
of Section 3.5(a) of the Security Agreement) to the extent of their interest
(the lower of (x) the Current Market Value as reflected on the last Qualified
Appraisal or (y) the Obligations outstanding at the
 

 
38

--------------------------------------------------------------------------------

 

time of payment of insurance proceeds) and additional insured under all policies
of casualty insurance and as additional insured under all policies of liability
insurance, and certificates of insurance from nationally recognized independent
aviation insurance brokers certifying to such insurance coverage (including
insurance coverage over all Aircraft Collateral);
 
(ix)           a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrower most recently ended prior to the Closing Date, signed
by a Responsible Officer of Borrower;
 
(x)           acknowledgments of all filings or recordations necessary to
perfect its Liens in the Collateral (other than filings and recordations with
International Registry), as well as UCC and FAA searches and other evidence
satisfactory to Agent that (i) the Security Agreement has created a valid and
effective security interest in the Aircraft Collateral, (ii) such security
interests have been duly perfected, and (iii) the Aircraft Collateral is free
and clear of Liens or options other than such security interests and any Liens
permitted pursuant to Section 7.01.  Without limiting the generality of the
foregoing, the Administrative Agent shall have received evidence that the
Security Agreement has been duly filed for record with the Aircraft Registry of
United States Department of Transportation, Federal Aviation Administration in
Oklahoma City and the UCC Financing Statement has been duly filed in the
appropriate UCC filing office in Alaska;
 
(xi)           Qualified Appraisals showing the Current Market Value of the
Aircraft Collateral as of the date no earlier than December 31, 2009;
 
(xii)           evidence that (i) any Collateral Documents (other than the
Security Agreement) have created a valid and effective security interest in any
Collateral (other than the Aircraft Collateral), (ii) such security interests
have been duly perfected, and (iii) any Collateral (other than the Aircraft
Collateral) is free and clear of Liens or options other than such security
interests and any Liens permitted pursuant to Section 7.01;
 
(xiii)           the Agent Fee Letter and Arrangement Fee Letter;
 
(xiv)           conformed copies of the Wells Fargo Credit Agreement, together
with all agreements (other than the related fee letter), instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request;
 
(xv)           evidence that the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Closing Date are being, released; and
 
(xvi)           such other assurances, certificates, documents, consents or
opinions as Agent or the Required Lenders reasonably may require, including all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.
 

 
39

--------------------------------------------------------------------------------

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
(c)           Unless waived by Agent, Borrower shall have paid all fees, charges
and disbursements of counsel to Agent to the extent invoiced prior to or on the
Closing Date.
 
(d)           Agent’s receipt of:
 
(i)           an opinion from aviation counsel acceptable to Agent as to the FAA
and CTT matters relating to perfection and priority of the security interest
created by the Security Agreement;
 
(ii)           acknowledgments of all filings and recordations with
International Registry and evidence that the Security Agreement has been duly
filed for record with the International Registry and International Registry
searches showing that (i) the Security Agreement has created a valid and
effective security interest in the Aircraft Collateral, (ii) such security
interests have been duly perfected, and (iii) the Aircraft Collateral is free
and clear of Liens or options other than such security interests and any Liens
permitted pursuant to Section 7.01;
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
 
4.02Conditions to all Borrowings
 
The obligation of each Lender to honor any Loan Notice is subject to the
following conditions precedent:
 
(a)           The representations and warranties of Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Borrowing, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
 
(b)           No Change of Control, Invalidity Event or Material Failure of
Security shall have occurred and no Default, Collateral Shortfall or Over
Advance shall exist or would result from such proposed Borrowing or from the
application of the proceeds thereof.
 
(c)           Agent shall have received a Loan Notice in accordance with the
requirements hereof.
 
(d)           Neither the Administrative Agent nor any Lender shall have
received from any Person any notice that any Collateral Document will no longer
secure on a first priority basis (subject to Liens permitted under the
applicable Collateral Document) future Borrowings under this Agreement.
 

 
40

--------------------------------------------------------------------------------

 

 
(e)           Agent shall have received, in form and substance satisfactory to
it: (i) such other assurances, certificates, documents or consents related to
the foregoing as Agent or the Required Lenders reasonably may require; and (ii)
any information requested more than five Business Days prior to such Loan Notice
by the Agent or any Lender in accordance with Section 6.02(d).
 
Each Loan Notice submitted by Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Agent and the Lenders that:
 
5.01Existence, Qualification and Power; Compliance with Laws
 
Borrower and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws;
except in each case referred to in clause (b)(i), (c) or (d), to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
5.02Authorization; No Contravention
 
The execution, delivery and performance by Borrower of each Loan Document, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation (other than the Loan Documents) to which Borrower is a
party or affecting Borrower or the properties of Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Borrower or its property is subject; or
(c) violate any Law.  Borrower and each Subsidiary thereof is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
 
5.03Governmental Authorization; Other Consents
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, Borrower of this Agreement or any other Loan Document,
except for recordings or filings in connection with the Liens granted to the
Agent under the Collateral Documents or filing of a redacted copy of the Loan
Documents with the SEC.
 

 
41

--------------------------------------------------------------------------------

 

5.04           Binding Effect
 
 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by Borrower.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms.
 
5.05Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Borrower as of the date thereof, including liabilities for taxes
and material commitments.
 
(b)           The unaudited consolidated balance sheet of Borrower and its
Subsidiaries dated September 30, 2009, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)           Since the Closing Date and since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(d)           Since the date of the Audited Financial Statements, no material
Internal Control Event has occurred to the knowledge of Borrower’s Chief
Executive Officer, Chief Financial Officer, Vice President-Finance, Treasurer or
Controller.
 
5.06Litigation and Judgments
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) are reasonably likely to have a Material Adverse Effect.  To the
knowledge of Borrower after due and diligent investigation, there is no
outstanding unsatisfied money judgment against Borrower or any of its
Subsidiaries in an amount in excess of the Threshold Amount, and there are no
outstanding unsatisfied money judgments against Borrower or any of its
Subsidiaries which individually or in the aggregate have or would have a
Material Adverse Effect.
 
5.07No Default
 
.  Neither Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 

 
42

--------------------------------------------------------------------------------

 



 
5.08Ownership of Property; Liens
 
Each of Borrower and each Subsidiary has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of Borrower and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.
 
5.09Environmental Compliance
 
Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.10Insurance
 
The properties and businesses of Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies (including Lloyds of London
syndicates) not Affiliates of Borrower (unless fully reinsured by financially
sound and reputable insurance companies), in such amounts (after giving effect
to any self-insurance, provided that any self-insurance may not exceed
$5,000,000 per occurrence), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.
 
5.11Taxes
 
Borrower and its Subsidiaries have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  To Borrower’s knowledge, there is no proposed
tax assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
 
5.12ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification.  Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to the Pension Funding Rules, and no
application for a funding waiver or an extension of any amortization period
pursuant to the Pension Funding Rules has been made with respect to any Plan.
 

 
43

--------------------------------------------------------------------------------

 

(b)           There are no pending or, to the best knowledge of Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) neither Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA), which would reasonably be expected to have a Material Adverse Effect;
(iii) neither Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
 
5.13Subsidiaries
 
As of the Closing Date, Borrower has no Subsidiaries.  As of the Closing Date,
Parent has no operating Subsidiaries other than Borrower and Horizon.  All of
the outstanding Equity Interests in Borrower have been validly issued and are
fully paid and nonassessable and are owned by Parent free and clear of all
Liens.
 
5.14Margin Regulations; Investment Company Act.
 
(a)           Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of Borrower, any Person Controlling Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15Disclosure
 
Borrower has disclosed to Agent and Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of Borrower to Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
 

 
44

--------------------------------------------------------------------------------

 

5.16           Compliance with Laws
 
Each of Borrower and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
5.17Intellectual Property; Licenses, Etc
 
Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (“IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Borrower or any Subsidiary infringes upon any rights held by any
other Person.  No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of Borrower, threatened, which, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
 
5.18Solvency
 
The Borrower is Solvent and shall be Solvent immediately after the consummation
of the transactions contemplated by this Agreement.  As used herein, a Person is
“Solvent” on a particular date, if, on such date both (a) (i) the then fair
saleable value of the property of such Person on a going concern basis is
(A) greater than the total amount of liabilities (including contingent
liabilities) of such Person as they mature in the ordinary course and (B) not
less than the amount that will be required to pay the probable liabilities on
such Person’s then-existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to such Person; (ii) such Person’s capital is not unreasonably small
in relation to its business or any contemplated or undertaken transaction; and
(iii) such Person does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due; and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the debts and liabilities of a
Person, contingent or otherwise, shall include the amount of all debts and
liabilities that are relevant under Section 548 of Title 11 of the United States
Code or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), and the assets of a Person shall give effect to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, reimbursement, indemnification or
contribution of such Person pursuant to applicable Law or pursuant to the terms
of any agreement.
 
5.19Collateral and Security Documents.
 
(a)           Borrower owns all right, title and interest in and to the Aircraft
Collateral (and any other Collateral) free and clear of all Liens other than
(i) the security interests in favor of the Administrative Agent securing the
Obligations, or (ii) Liens permitted by Section 7.01 that are junior and
subordinate to the security interests created by the Collateral Documents, or
(iii) Liens on the Aircraft Collateral permitted under subsections (e) and (f)
of Section 7.01.
 

 
45

--------------------------------------------------------------------------------

 

(b)           The Security Agreement (and any of other Collateral Documents)
create, in favor of the Administrative Agent for the benefit of itself and the
Lenders, a legal, valid and enforceable security interest in all of Borrower’s
right, title and interest in all of the Aircraft Collateral (and any other
Collateral), which security interest has been duly perfected and has priority
over any other Liens on the Collateral (other than Liens on the Aircraft
Collateral described in subsections (e) and (f) of Section 7.01).
 
(c)           Borrower is a citizen of the United States for purposes of the
U.S. Federal Aviation Act.
 
(d)           Borrower is, and continuously during the five years immediately
preceding the date of this Agreement has been, an Alaska
corporation.  Borrower’s chief executive office is, and continuously during the
five years immediately preceding the date of this Agreement has been, located in
Seattle, Washington.
 
(e)           No Aircraft, at the time Agent’s security interest in such
Aircraft attaches, will be subject to any interest, other than an interest held
by Borrower, that is recorded in the FAA Registry.
 
(f)           The Engines pledged pursuant to the Security Agreement as part of
an applicable Aircraft are of the same series, model and make, and the Engines,
taken as a group, have approximately the same aggregate value as the engines
upon which the determination of Current Market Value in each Qualified Appraisal
was based.
 
(g)           The representations and warranties in this Section 5.19 (other
than Section 5.19(e)) are made on and as of the date of this Agreement and, with
respect to the representations and warranties in subsections (a), (b) and
(c) hereof, on and as of each date thereafter.
 
5.20Burdensome Agreements
 
Neither Borrower nor any Subsidiary has any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to Borrower or to otherwise transfer
property to Borrower, (ii) of any Subsidiary to Guarantee any obligations of
Borrower under any of the Loan Documents or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person
(other than the negative pledge set forth in the ABL Facility Documents as in
effect on the Closing Date or as the same may be amended, modified or changed
thereafter in accordance with Section 7.15(b)(i)); provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under this Agreement solely to the
extent any such negative pledge relates to the property financed by such
Indebtedness or the property subject to a Lien permitted under this Agreement
securing such Indebtedness.
 
5.21Compliance with OFAC Rules and Regulations; Patriot Act.
 
(a)           None of Borrower, any Subsidiary of Borrower or any Affiliate of
Borrower (a) is a Sanctioned Person, (b) has more than 15% of its assets in
Sanctioned Countries, or (c) derives more than 15% of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any extension of credit hereunder
 

 
46

--------------------------------------------------------------------------------

 

will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.  “OFAC” means the U.S. Department of the Treasury’s Office
of Foreign Asset Control.  “Sanctioned Countries” means a country subject to a
sanctions program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or otherwise
published from time to time.  “Sanctioned Person” means (a) a Person named on
the list of “Specially Designated Nationals and Blocked Persons” maintained by
OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html or otherwise
published from time to time, or (b)(i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, to
the extent subject to a sanctions program administered by OFAC.
 
(b)           The Borrower, any Subsidiary of Borrower or any Affiliate of
Borrower are in compliance in all material respects, to the extent applicable,
with the Patriot Act and other federal or state laws relating to “know your
customer” and anti-money laundering rules and regulations.
 
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Subsidiary to:
 
6.01Financial Statements
 
Deliver to Agent a sufficient number of copies for delivery by Agent to each
Lender, in form and detail satisfactory to Agent and the Required Lenders:
 
(a)           as soon as available, but in any event no later than the earlier
of five days after the deadline for filing imposed by the SEC or 95 days after
the end of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by: (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing not
reasonably objected to by the Required Lenders, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) beginning with the report for December 31, 2010, a
report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley that: (A) expresses a
conclusion that would not reasonably be expected to have a Material Adverse
Effect and (B) identifies no issues related to Borrower’s or its Subsidiaries’
internal controls that would reasonably be expected to have a Material Adverse
Effect; and
 
(b)           as soon as available, but in any event within 50 days after the
end of each of the first three fiscal quarters of each fiscal year of Borrower,
a consolidated balance sheet of
 

 
47

--------------------------------------------------------------------------------

 

Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
6.02Certificates; Other Information
 
Deliver to Agent a sufficient number of copies for delivery by Agent to each
Lender, in form and detail satisfactory to Agent and the Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower;
 
(c)           within five Business Days after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Agent pursuant hereto; and
 
(d)           promptly, such additional information regarding the business,
financial or corporate affairs of Borrower or any Subsidiary, or compliance with
the terms of the Loan Documents, as Agent or any Lender may from time to time
reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, (or website maintained by the SEC) to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that specifically requests the Borrower to deliver such paper copies and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the

 
48

--------------------------------------------------------------------------------

 

Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
Borrower hereby acknowledges that (a) Agent will make available to Lenders
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on Debtdomain
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to Borrower or its
securities) (each, a “Public Lender”).  Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof, provided,
however, that no document available on the website of the SEC need contain any
legend; (x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to
have authorized Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” (other than documents
available on the SEC website) as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”
 
6.03Notices
 
Not later than five Business Days after Borrower obtains knowledge thereof,
notify Agent and each Lender:
 
(a)           of the occurrence of any Default to the knowledge of Borrower’s
chief financial officer or other Responsible Officer who is responsible for
communicating with Administrative Agent or Lenders regarding this Agreement or
any of the matters contemplated by this Agreement;
 
(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c)           of the occurrence of (i) any ERISA Event, (ii) that Borrower or
ERISA Affiliate has filed or anticipates filing any request for a receipt of a
minimum funding waiver under Section 412 of the Code, (iii) any Multiemployer
Plan has notified the Borrower or ERISA Affiliate that it is or is expected to
be in critical or endangered status under Title IV of ERISA, or (iii) that any
Pension Plan is or is expected to be in at-risk status under Title IV of ERISA,
setting forth the full details as to such occurrence and the action, if any,
that, Borrower or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed
 

 
49

--------------------------------------------------------------------------------

 

to be given or filed by Borrower, the Plan administrator or such ERISA Affiliate
to or with the PBGC or any other Governmental Authority, or a Plan, or
Multiemployer Plan or participant and any notices received by Borrower or ERISA
Affiliate from the PBGC or any other Governmental Authority, or a Plan,
Multiemployer Plan or Plan participant with respect thereto; and
 
(d)           of any material change in accounting policies or financial
reporting practices by Borrower or any Subsidiary.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
 
6.04Payment of Obligations
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
such Subsidiary; (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.
 
6.05Preservation of Existence, Etc
 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.02; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.
 
6.06Maintenance of Properties
 
(a) Maintain, preserve and protect or replace all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and (c) use
not less than the standard of care typical in the industry in the operation and
maintenance of its facilities.
 
6.07Maintenance of Insurance.
 
(a)           In addition to insurance requirements set forth in the Collateral
Documents, maintain with financially sound and reputable insurance companies
(including Lloyds of London syndicates) not Affiliates of Borrower (unless fully
reinsured by financially sound and reputable insurance companies), insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar
 

 
50

--------------------------------------------------------------------------------

 

business (operating similar aircraft in similar markets), of such types and in
such amounts (after giving effect to any self-insurance (that may not exceed
$5,000,000 per occurrence) and/or deductible compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to Agent of
termination or cancellation of such insurance.  Without limiting the generality
of the foregoing, except as provided in paragraph (b) of this Section 6.07,
Borrower will at all times carry or cause to be carried at its expense (or at
the expense of the lessee of such Aircraft), aircraft liability insurance
including passenger, third party, bodily injury and property damage, baggage,
cargo and mail liability and, subject to an aggregate limit, products legal
liability (exclusive of manufacturer’s product liability insurance) with respect
to each Aircraft owned by Borrower (A) for a combined single limit of at least
$600,000,000 per occurrence, (B) of the type and covering the risks as from time
to time determined by Borrower to be prudent, including insurance covering war
risk and allied perils and (C) which is maintained in effect with insurers of
recognized responsibility and reputation (or in the case of war risk and allied
perils cover, may be placed with an agency of the United States Government).  In
the event that Borrower chooses to self-insure, Borrower shall notify the Agent
and Lenders of the amount of such self insurance and relevant details, if any,
concerning the interaction of the self-insurance and the insurance in place.  In
addition, in the event of renewal or replacement of any insurance policy
providing for insurance coverage over the Aircraft Collateral, Borrower shall
reasonably promptly following such renewal or replacement furnish to the Agent
and Lenders certificates of insurance from nationally recognized independent
aviation insurance brokers certifying insurance coverage over the Aircraft
Collateral under the renewed or replacement insurance policies.
 
(b)           During any period that an Aircraft is on the ground and not in
operation, Borrower may carry or cause to be carried, in lieu of the insurance
required by Section 6.07(a) above, insurance with respect to such Aircraft
otherwise conforming with the provisions of such Section 6.07(a) except that
(A) the amounts of coverage shall not be required to exceed the amounts of
public liability and property damage insurance from time to time applicable to
Aircraft owned or leased by Borrower of the same type as the Aircraft which
comprise Borrower’s fleet and which are on the same ground and not in operation;
and (B) the scope of the risks covered and the type of insurance shall be the
same as from time to time shall be applicable to Aircraft owned or leased by
Borrower of the same type which comprise Borrower’s fleet and which are on the
ground and not in operation; provided that if Borrower then has no other
similarly situated Aircraft, the terms of such insurance during such period
shall conform to prudent industry standards.
 
6.08Compliance with Laws
 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, write, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
 
6.09Books and Records
 
(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of Borrower
or such Subsidiary, as the case may be; and (b) maintain such books of record
and account in material
 

 
51

--------------------------------------------------------------------------------

 

conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower or such Subsidiary, as the case may be.
 
6.10Inspection Rights
 
Permit representatives and independent contractors of Agent and each Lender to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to Borrower; provided, however, that when an
Event of Default exists Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of Borrower at any time during normal business hours.
 
6.11Use of Proceeds
 
Use the proceeds of the Borrowings for capital expenditures, working capital and
other general corporate purposes not in contravention of any Law or of any Loan
Document.
 
6.12Financial Covenants; Maintenance of Unrestricted Cash
 
Maintain at all times total unrestricted cash and cash equivalents and
marketable securities (as determined in accordance with GAAP) of not less than
Five Hundred Million Dollars ($500,000,000.00).
 
6.13Collateral Records
 
To execute and deliver promptly to Agent, from time to time, solely for Agent’s
convenience in maintaining a record of the Collateral, such written statements
and schedules as Agent may reasonably require designating, identifying or
describing the Collateral.  The failure by Borrower, however, to promptly give
Agent such statements or schedules shall not affect, diminish, modify or
otherwise limit the Liens on the Collateral granted pursuant to the Collateral
Documents.
 
6.14Security Interests
 
To (a) defend the Collateral against all claims and demands of all Persons at
any time claiming the same or any interest therein, (b) comply with the
requirements of all state and federal laws in order to grant to Agent and
Lenders valid and perfected first priority security interests in the Collateral,
with perfection, in the case of any investment property, deposit account or
letter of credit, being effected by giving Agent control of such investment
property or deposit account or letter of credit, rather than by the filing of a
Uniform Commercial Code (“UCC”) financing statement with respect to such
investment property, and (c) do whatever Agent may reasonably request, from time
to time, to effect the purposes of this Agreement and the other Loan Documents,
including filing notices of liens, UCC financing statements, and amendments,
renewals and continuations thereof; cooperating with Agent’s representatives;
keeping stock records; obtaining waivers from landlords and mortgagees and from
warehousemen and their landlords and mortgages; and, paying claims which might,
if unpaid, become a Lien on the Collateral.  Agent is hereby authorized by
Borrower to file any UCC financing statements covering the Collateral whether or
not Borrower’s signatures appear thereon, and Agent agrees to provide a copy
thereof to Borrower prior to any such filing.
 

 
52

--------------------------------------------------------------------------------

 

6.15Collateral.
 
 (a)           Collateral Review Date.  On or before the last Business Day of
each July and January (each a “Collateral Review Date”), Borrower shall provide
to the Administrative Agent (which shall provide to each Lender) a Qualified
Appraisal showing the Current Market Value of each Pledged Aircraft as of a
Valuation Date that is no earlier than 30 days prior to the applicable
Collateral Review Date.
 
(b)           Cure of Collateral Shortfall or Over Advance.  If a Collateral
Shortfall exists or Borrower elects to cure an Over Advance pursuant to Section
2.03(b) in whole or in part by pledging addition Collateral, then Borrower shall
cure such Collateral Shortfall or Over Advance by, at Borrower’s option, either
or any combination of the following:
 
(i)           within 15 Business Days after the date of such Collateral
Shortfall or five Business Days after the date of an Over Advance, executing and
delivering to the Administrative Agent a supplement to the Security Agreement in
substantially the form of Schedule I to the Security Agreement (a “Security
Agreement Supplement”) and providing the Administrative Agent with evidence
satisfactory to it that:
 
(A)           the Security Agreement, as supplemented by such Security Agreement
Supplement, has granted a security interest to the Administrative Agent in one
or more Aircraft owned by Borrower (the “Added Pledged Aircraft”) that was not
or were not already Pledged Aircraft as security for the Obligations;
 
(B)           such security interest is a perfected first-priority security
interest and each Added Pledged Aircraft is free and clear of: (i) any Liens
other than Liens permitted by Section 7.01; and (ii) any other interest that has
been recorded in the records the Aircraft Registry of United States Department
of Transportation, Federal Aviation Administration (the “FAA Registry”);
 
(C)           the Current Market Value of the Added Pledged Aircraft is
sufficient, in combination with any Cash Collateral pledged in accordance with
Section 6.15(b)(ii), to cure the Collateral Shortfall or the Over Advance, as
applicable;
 
(D)           all insurance policies required by this Agreement or the Security
Agreement with respect to the Added Pledged Aircraft have been duly issued and
remain in force in accordance therewith and that Administrative Agent and
Lenders have been named as loss payees (subject to the last paragraph of Section
3.5(a) of the Security Agreement) to the extent of their interest (the lower of
(x) the Current Market Value as reflected on the last Qualified Appraisal or (y)
the Obligations outstanding at the time of payment of insurance proceeds) and
additional insured under all policies of casualty insurance and as additional
insured under all policies of liability insurance; and
 
(E)           the execution, delivery and performance of the Security Agreement
Supplement have been duly authorized by all necessary corporate
 

 
53

--------------------------------------------------------------------------------

 

action of Borrower and the Security Agreement, as amended by such supplement,
constitutes the legal, valid and binding obligation of Borrower; or
 
(ii)           within 15 Business Days after such Collateral Shortfall or five
Business Days after the date of Over Advance, executing and delivering to the
Administrative Agent, a Cash Pledge Agreement or an amendment thereto pledging
Cash Collateral that qualifies in all respects for inclusion in the Borrowing
Base.  Such additional Cash Collateral shall be in an amount sufficient, in
combination with any Aircraft Collateral pledged in accordance with Section
6.15(b)(i), to cure the Collateral Shortfall or the Over Advance, as applicable.
 
If Borrower elects to cure a Collateral Shortfall or an Over Advance pursuant to
clause (i) above, the Administrative Agent may also require that Borrower
provide a legal opinion issued by aviation counsel for Borrower acceptable to
the Administrative Agent covering some or all of the FAA and CTT matters covered
by the legal opinion delivered on the Closing Date.
 
(c)           Substitution of Engines.  Provided that no Event of Default has
occurred and is continuing, Borrower may, from time to time, send the
Administrative Agent a written request (which shall be received by the
Administrative Agent no later than the fifth Business Day prior the
Administrative Agent is to release its security agreement described below) to
substitute an Engine that is not covered by the Security Agreement (an “Added
Engine”) for an Engine that is covered by the Security Agreement which may
include an Engine that has been subject to an Event of Loss (a “Removed
Engine”).  The Administrative Agent shall release its security interest in the
Removed Engine within three Business Days after the date when Borrower has
executed and delivered to the Administrative Agent a Security Agreement
Supplement covering the Added Engine and provided the Administrative Agent with
evidence satisfactory to it that:
 
(i)           the Security Agreement, as supplemented by such Security Agreement
Supplement, has granted a security interest to the Administrative Agent in the
Added Engine as security for the Obligations;
 
(ii)           such security interest is a perfected first-priority security
interest and the Added Engine is free and clear of:  (A) any Liens other than
Liens permitted by Section 7.01; and (B) any other interest that has been
recorded in the FAA Registry or International Registry;
 
(iii)           the Added Engine is of the same or improved make and model and
of at least the same utility as the Removed Engine;
 
(iv)           all insurance policies and/or endorsements required by this
Agreement or the Security Agreement with respect to the Added Engine have been
duly issued and remain in force in accordance therewith and that Administrative
Agent and Lenders have been named as additional insured and under all policies
of casualty insurance and as additional insured under all policies of liability
insurance;
 
(v)           if requested by the Administrative Agent, the execution, delivery
and performance of the Security Agreement Supplement has been duly authorized by
all
 

 
54

--------------------------------------------------------------------------------

 

necessary corporate action of Borrower and the Security Agreement, as amended by
such supplement, constitutes the legal, valid and binding obligation of
Borrower; and
 
(vi)           if requested by the Administrative Agent, a legal opinion issued
by counsel for Borrower acceptable to the Administrative Agent covering some or
all of the matters covered by the legal opinions delivered on the Closing Date
as they apply to the Added Engine.
 
(d)           Substitution of Aircraft.  Provided that no Event of Default has
occurred and is continuing, Borrower may, from time to time, send the
Administrative Agent a written request to substitute an Aircraft that is not
covered by the Security Agreement (an “Added Aircraft”) for an Aircraft that is
covered by the Security Agreement which may include an Aircraft that has been
subject to an Event of Loss (a “Removed Aircraft”).  The Administrative Agent
shall release its security interest in the Removed Aircraft within five Business
Days after the Aircraft Substitution Request Date.  “Aircraft Substitution
Request Date” means the date when Borrower has executed and delivered to the
Administrative Agent a Security Agreement Supplement covering the Added Aircraft
and provided the Administrative Agent with evidence satisfactory to it of each
of the following:
 
(i)           the Security Agreement, as supplemented by such Security Agreement
Supplement, has granted a security interest to the Administrative Agent in the
Added Aircraft as security for the Obligations;
 
(ii)           such security interest is a perfected first-priority security
interest and the Added Aircraft is free and clear of any Liens or option other
than Liens permitted by Section 7.01;
 
(iii)           the Current Market Value of the Added Aircraft is equal to or
greater than the Current Market Value of the Removed Aircraft, each as set forth
in a Qualified Appraisal with a Valuation Date no earlier than 30 days prior to
the Aircraft Substitution Request Date;
 
(iv)           all insurance policies and/or endorsements required by this
Agreement or the Security Agreement with respect to the Added Engine have been
duly issued and remain in force in accordance therewith and that Administrative
Agent and Lenders have been named as loss payees (subject to the last paragraph
of Section 3.5(a) of the Security Agreement) to the extent of their interest
(the lower of (x) the Current Market Value as reflected on the last Qualified
Appraisal or (y) the Obligations outstanding at the time of payment of insurance
proceeds) and additional insured under all policies of casualty insurance and as
additional insured under all policies of liability insurance;
 
(v)           if requested by the Administrative Agent, the execution, delivery
and performance of the Security Agreement Supplement has been duly authorized by
all necessary corporate action of Borrower and the Security Agreement, as
amended by such supplement, constitutes the legal, valid and binding obligation
of Borrower;
 
(vi)           the Added Aircraft is a Boeing 737 type Aircraft; and
 

 
55

--------------------------------------------------------------------------------

 

(vii)           if requested by the Administrative Agent, a legal opinion issued
by counsel for Borrower acceptable to the Administrative Agent covering some or
all of the matters covered by the legal opinions delivered on the Closing Date
as they apply to the Added Aircraft.
 
(e)           Release of Collateral.  If (i) Borrower reduces the Aggregate
Commitments in accordance with Section 2.04 or has, through Qualified
Appraisals, demonstrated that an Aircraft can be removed from the Aircraft
Collateral and still leave the Aircraft Collateral equal to or greater than 150%
of the Aggregate Commitments, (ii) Borrower provides to the Administrative Agent
a Qualified Appraisal with a Valuation Date no earlier than 30 days prior to
Borrower’s Release Request, and (iii) no Default under Sections 8.01(a) or
8.01(f) and no Event of Default has occurred and is continuing, then Borrower
may send the Administrative Agent a written request (a “Release Request”) to
release one or more Aircraft from the security interest created by the Security
Agreement.  Each such Release Request shall identify the specific Aircraft to be
released and shall state the Current Market Value of each Aircraft to be
released and of the Aircraft Collateral after giving effect to such release.  If
the Qualified Appraisal confirms that, after giving effect to such release, the
Current Market Value of the Aircraft Collateral would be greater than or equal
to 150% of the Aggregate Commitments as so reduced, then the Administrative
Agent will, within five Business Days after its receipt of the Release Request,
release the security interest in such Aircraft and/or Engines.
 
(f)           Substitution of Cash Collateral.  Borrower may request the release
of the Administrative Agent’s security interest in the Aircraft Collateral in
exchange for a security interest in Cash Collateral acceptable to the
Administrative Agent and Requisite Lenders or a release of Cash Collateral in
exchange for a security interest in Aircraft Collateral.  Borrower’s right to
obtain such release, in the case of Aircraft Collateral, shall be subject to
Borrower executing and delivering to Administrative Agent a Cash Pledge
Agreement covering the Cash Collateral and Borrower, the Administrative Agent
and Requisite Lenders reaching agreement regarding (i) the perfection, priority
and valuation of the Cash Collateral; and (iii) the amendments to this Agreement
necessary or appropriate in light of such substitution of
collateral.  Borrower’s right to obtain such release of Cash Collateral shall be
subject to Borrower executing and delivering to Administrative Agent a Security
Agreement Supplement covering additional Aircraft Collateral that meets all the
requirements of (b) above for curing any Collateral Shortfall (assuming that the
Agent has released the Cash Collateral that Borrower has requested be released).
 
(g)           Duration of Valuation.  Except as otherwise provided in
Section 6.15(h), the Current Market Value of a Pledged Aircraft as set forth in
the Qualified Appraisal associated with a Collateral Review Date or a
substitution of Pledged Aircraft shall remain in effect until the Qualified
Appraisal associated with the earlier of the next Collateral Review Date or the
next request for a substitution of Pledged Aircraft.
 
(h)           Event of Loss.  Within ten (10) days after the occurrence of an
Event of Loss with respect to a Pledged Aircraft, Borrower shall notify the
Administrative Agent and Lenders in writing of such Event of Loss, which notice
shall state the Current Market Value of the affected Pledged Aircraft and
certify that Borrower has filed a casualty insurance claim with respect to such
Event of Loss.  Immediately upon the occurrence of an Event of Loss with respect
to any
 

 
56

--------------------------------------------------------------------------------

 

Pledged Aircraft, the Current Market Value of the Aircraft Collateral shall
immediately be reduced by the Current Market Value of the Pledged Aircraft that
was subject to such Event of Loss.  During the Claim Collateral Period, the
Current Market Value of the Aircraft Collateral shall be increased by the Agreed
Value Amount less the amount, if any, attributable to any underwriter of such
insurance that has become insolvent or that has commenced, had commenced against
it, or has otherwise become subject to, a bankruptcy, receivership or other
insolvency proceeding.  Immediately at the end of such Claim Collateral Period,
the Current Market Value of the Aircraft Collateral shall no longer include such
Agreed Value Amount and any proceeds that exceed the Current Market Value of the
Aircraft received by the Agent shall either be used to reduce the Outstanding
Amount or remitted to Borrower (a) at the option of  Borrower if, at such time,
no Default or Event of Default has occurred and is continuing or would occur if
such proceeds were remitted to Borrower and Borrower would otherwise be entitled
to re-borrow the amount of such proceeds in accordance with the terms of this
Agreement; and (b) otherwise, at the option of the Agent.
 
6.16State of Incorporation
 
Borrower shall give the Administrative Agent at least 30 days’ prior written
notice thereof before changing its state of incorporation or otherwise ceasing
to be an Alaska corporation.
 
6.17Further Assurances
 
Promptly upon request by the Administrative Agent or the Required Lenders, do,
execute, acknowledge, authorize, deliver, record, re-record, file, re-file,
register and re-register, any and all such further acts, deeds, conveyances,
security agreements, aircraft mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order (i) to carry out more effectively the purposes of any
Collateral Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the properties, rights or interests covered by any
of the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and the Lenders the
rights granted or now or hereafter intended to be granted to the Agent and/or
the Lenders under the Collateral Documents or under any other document,
instrument or agreement from time to time executed by Borrower in connection
therewith.
 
6.18Patriot Act
 
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
 
ARTICLE VII.
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly:
 

 
57

--------------------------------------------------------------------------------

 

7.01           Liens
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a)           Liens pursuant to any Collateral Document or any other Loan
Document, if any;
 
(b)           Liens on Collateral purported to be covered by a Collateral
Document if and to the extent permitted under such Collateral Document;
 
(c)           Liens on (i) aircraft and aircraft equipment, including airframes,
engines, appliances, equipment, instruments, and accessories from time to time
belonging to, installed in, or appurtenant to such airframes and engines; (ii)
aircraft spare parts; and (iii) logs, manuals and other records relating to
aircraft; provided, however, that in no event shall any of the Liens permitted
by this Section 7.01(c) include Liens on any Collateral;
 
(d)           Liens (other than (x) those permitted by Section 7.01(c) and (y)
any Liens on other property of Borrower or any Subsidiary (other than Aircraft
Collateral) that secure Indebtedness not exceeding $10,000,000 in the aggregate)
existing on the date hereof and listed on Schedule 7.01 and any renewals or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by this Agreement, provided, however, that in no event
shall any of the Liens permitted by this Section 7.01(d) include Liens on any
Collateral;
 
(e)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if (i) adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP, and (ii) in the case of a Lien against any of
the Collateral, such contest proceedings operate to stay the sale of any portion
of the Collateral to satisfy such Taxes;
 
(f)           carriers’, warehousemen’s, mechanics’, material supplier’s,
repairer’s or other like Liens arising in the ordinary course of business for
services or supplies, the payment for which is not overdue for a period of more
than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, (i) if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP,
and (ii) in the case of a Lien against any of the Collateral, such contest
proceedings operate to stay the sale of any portion of the Collateral to satisfy
such Liens;
 
(g)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(h)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds, payment
bonds, standby letters of credit, Swap Contracts and other obligations of a like
nature, in each case, incurred in the ordinary course of business; provided,
however, that in no event shall any of the Liens permitted by this Section
7.01(h) include Liens on any Collateral;
 

 
58

--------------------------------------------------------------------------------

 

(i)           newly created easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person, or now existing easements,
rights-of-way, restrictions or other encumbrances;
 
(j)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments, provided, however, that in no event shall any
of the Liens permitted by this Section 7.01(j) include Liens on any Collateral;
 
(k)           Liens on Borrower’s rights under an aircraft purchase agreement
with respect to an aircraft securing any Permitted Progress Payment Loan made
with respect to such aircraft, provided, however, that in no event shall any of
the Liens permitted by this Section 7.01(k) include Liens on any Aircraft
Collateral;
 
(l)           Liens securing Indebtedness permitted pursuant to Section 7.14;
provided, however, that such Liens shall only extend to pledges of cash and cash
equivalents granted by Borrower and the collateral described in the security
agreements entered into in connection with the original closing of such facility
(including any replacements or proceeds thereof); provided, further, however,
that in no event shall any of the Liens permitted by this Section 7.01(l)
include Liens on any Collateral;
 
(m)           Liens on Borrower’s real property to secure Indebtedness that is
underwritten based upon the value of the real property that is security for such
Indebtedness;
 
(n)           Liens, other than Liens permitted under clauses (a)-(m) of this
Section 7.01, that do not secure Indebtedness for borrowed money (including
bonds or debentures), letters of credit or an item of Indebtedness that
expressly identified as being unsecured so long as the aggregate amount of
obligations secured by all such Liens does not exceed $25,000,000 at any time;
provided, however, that in no event shall any of the Liens permitted by this
Section 7.01(n) include Liens on any Collateral.
 
7.02Fundamental Changes
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
 
(a)           any Subsidiary may merge with (i) Borrower, provided that Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and
 
(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must either be Borrower or a
wholly-owned Subsidiary.
 

 
59

--------------------------------------------------------------------------------

 

7.03           Dispositions
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete, no longer useful or worn out property
(other than Collateral), whether now owned or hereafter acquired, in the
ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment (other than Collateral) or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property, or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;
 
(d)           Disposition of equipment (other than Collateral) in an arms’
length transaction for  fair market value provided that: (i) such equipment is
no longer necessary for the successful operation of Borrower’s business or the
generation of revenue sufficient to service Borrower’s Obligations, and (ii) the
aggregate amount of Dispositions under this clause (d) from the date of this
Agreement through the Maturity Date does not exceed ten percent (10%) of the
book value net of depreciation of all Borrower’s equipment (other than
Collateral) on the date of this Agreement;
 
(e)           Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary; and
 
(f)           Non-exclusive licenses of IP Rights in the ordinary course of
business and substantially consistent with past practice for terms not exceeding
five years;
 
(g)           Dispositions permitted by Section 7.02;
 
(h)           Dispositions of Collateral expressly permitted under the Security
Agreement;
 
(i)           Dispositions of aircraft and aircraft equipment that is not
Collateral if such Dispositions are of a type expressly permitted under the
Security Agreement with respect to Aircraft Collateral; and
 
(j)           Dispositions of aircraft or aircraft equipment that is not
Collateral in sale-and-lease-back transactions under which Borrower remains in
possession and control of such aircraft or aircraft equipment as the lessee
thereof.
 
provided, however, that any Disposition pursuant to clauses (a) through (e) and
clauses (h) through (j) shall be for fair market value.
 
7.04[Intentionally Omitted]
 
 
7.05Restricted Junior Payments
 
.Make any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
 

 
60

--------------------------------------------------------------------------------

 

(a)           Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interest of Parent held by such
Persons, provided, however, that the aggregate amount of such redemptions made
by Borrower during the term of this Agreement plus the amount of unsecured
Indebtedness of Borrower owing to former employees, officers, or directors (or
any spouses, ex-spouses, or estates of any of the foregoing) incurred in
connection with the repurchase by Borrower of the Equity Interest of Parent that
has been issued to such Persons, does not exceed [***] in the aggregate,
 
(b)           Borrower may make distributions to former employees, officers, or
directors of Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Equity Interest of Parent
held by such Persons; provided that such Indebtedness was incurred by such
Persons solely to acquire Equity Interest of Parent,
 
(c)           Borrower may declare and pay dividends or make distributions to
Parent, the proceeds of which shall be used by Parent solely to pay (i) (y)
franchise taxes (other than income taxes) and other fees, taxes and expenses
required to maintain its corporate existence or arising as a result of its
ownership of Borrower, and (z) federal, state and local income taxes, to the
extent such income taxes are attributable to the income of Borrower; provided
that the amount of such payments in any fiscal year does not exceed the amount
that Borrower would be required to pay in respect of federal, state and local
taxes for such fiscal year were Borrower to pay such taxes separately from
Parent, and (ii) ordinary course operating and corporate overhead expenses and
administrative and similar expenses related to its existence and ownership of
Borrower, and
 
(d)           Borrower may declare and pay dividends or make distributions to
Parent so long as (i) no Event of Default has occurred and is continuing or
would result therefrom and (i) Borrower’s total unrestricted cash and cash
equivalents and marketable securities (as determined in accordance with GAAP) is
equal to $600,000,000, or greater, before and immediately after giving effect
thereto.
 
7.06ERISA
 
At any time (a) engage in a transaction which could be subject to Sections 4069
or 4212(c) of ERISA and would have a Material Adverse Effect, (b) permit any
Pension Plan to (i) engage in any non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code) that would have a Material Adverse Effect;
(ii) fail to comply with ERISA or any other applicable Laws and the failure
would have a Material Adverse Effect; or (iii)  incur any material “unpaid
minimum required contribution” (as defined in the Pension Rules), which would
have a Material Adverse Effect; (c) permit an ERISA Event to occur with respect
to a Pension Plan or Multiemployer Plan which has resulted or could reasonably
be expected to result in liability of Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
[***]; (d) permit no Multiemployer Plan to be in critical or endangered status
under Section 432 of the Code; or (e) fail to pay, or permit any
 
 


 

  * Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
61

--------------------------------------------------------------------------------

 

ERISA Affiliate to fail to pay, when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of [***].
 
7.07Air Carrier
 
Cease to be a U.S. Air Carrier or receive notice that it will lose or have
revoked any license, certificate, qualification or other requirement to be a
U.S. Air Carrier.
 
7.08Change in Nature of Business
 
Engage in any material line of business substantially different from, and not in
support of, those lines of business conducted by Borrower and its Subsidiaries
on the date hereof or any business substantially related or incidental thereto.
 
7.09Transactions with Affiliates
 
Enter into transactions of any kind with Affiliates of Borrower unless such
transactions, taken as a whole, are substantially as favorable to Borrower and
its Subsidiaries as would be obtainable by Borrower or its Subsidiaries in a
comparable arm’s length transaction with a Person other than an Affiliate.
 
7.10Burdensome Agreements
 
Enter into any material Contractual Obligation (other than this Agreement or any
other Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to Borrower or to otherwise transfer property to Borrower,
(ii) of any Subsidiary to Guarantee any of Borrower’s obligations under any of
the Loan Documents or (iii) of Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person (other than the
negative pledge set forth in the ABL Facility Documents as in effect on the
Closing Date or as the same may be amended, modified or changed thereafter in
accordance with Section 7.15(b)(i)); provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under this Agreement solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.
 
7.11Loans
 
In the case of Borrower, make any loans to its Subsidiaries or Affiliates in an
aggregate amount exceeding [***] or incur any obligations to Parent for borrowed
money that are not Subordinated Liabilities, and in the case of Borrower’s
Subsidiaries or Affiliates, make any loans to Borrower that are not Subordinated
Liabilities.
 
7.12Use of Proceeds
 
Use the proceeds of any Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
7.13Invalidity Event
 
Cause, permit, or suffer to exist, directly or indirectly, any Invalidity Event.
 
7.14Indebtedness under the ABL Facility
 
     Create, incur, assume, suffer to exist,
 

 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
62

--------------------------------------------------------------------------------

 

guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to Indebtedness under the ABL Facility in an aggregate outstanding
principal amount that exceeds $100,000,000 or refinance, renew, or extend
Indebtedness under the ABL Facility other than Refinancing Indebtedness of such
Indebtedness.
 
7.15Prepayments and Amendments
 
(a)           Except in connection with Refinancing Indebtedness,
 
(i)           if by doing so Borrower’s total unrestricted cash and cash
equivalents and marketable securities (as determined in accordance with GAAP)
would drop below that required by Section 6.12, optionally prepay, redeem,
defease, purchase, or otherwise acquire any Indebtedness of Borrower, other than
the Obligations in accordance with this Agreement,
 
(ii)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or
 
(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of
 
(i)           the ABL Facility Documents except so long as such amendment,
modification, or change (x) could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders,
and (y) would not otherwise cause Borrower to breach any of the provisions of
this Agreement, or
 
(ii)           the Organization Documents of Borrower if the effect thereof,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the interests of the Lenders.
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01Events of Default
 
Any of the following shall constitute an Event of Default:
 
(a)           Non-Payment.  Borrower fails to pay (i) when and as required to be
paid herein any amount of principal of any Loan (including, without limitation,
pursuant to Section 2.03(c)), or (ii) within five Business Days after the same
becomes due, any interest on any Loan, or any fee due hereunder, or (iii) within
five Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  Borrower fails to perform or observe (i) any
term, covenant or agreement contained in Section 7.13 of this Agreement and such
failure continues for five (5) Business Days after the occurrence of the
applicable event, (ii) any term, covenant or agreement contained in Section 7.14
or 7.15 of this Agreement and such failure continues for ten (10) Business Days
after the occurrence of the applicable event or (iii) any term, covenant or
agreement contained in this Agreement a (other than those covered by Section
8.01(a) and in the preceding clause (i) or clause (ii)) and such failure
continues for fifteen (15) Business Days after the occurrence of the applicable
event; or
 

 
63

--------------------------------------------------------------------------------

 

 
(c)           Other Defaults.  Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any Event of Default occurs under any other Loan
Document; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made and, in the case of a misrepresentation that is capable of being
cured, such misrepresentation shall not have been cured within 30 days after a
Responsible Officer of Borrower either has knowledge thereof or has received
written notice thereof from the Administrative Agent; or
 
(e)           Cross-Default.  (i) Borrower or any Subsidiary: (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount for any such individual
agreement or $30,000,000 for any combination of such agreements, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount for any such individual agreement or
$30,000,000 for any combination of such agreements; or
 
(f)           Insolvency Proceedings, Etc.  Borrower, any Subsidiary or Parent
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and
 

 
64

--------------------------------------------------------------------------------

 

the appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Borrower, any Subsidiary
or Parent becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property having a value, in the aggregate, in excess of $5,000,000
of any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
 
(h)           Judgments.  There is entered against Borrower or any Subsidiary:
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability (including the imposition of a lien under Code Section
430(k) and/or ERISA Section 303(k)) of Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; and, in either case, such ERISA Event or failure to pay would reasonably
be expected to have a Material Adverse Effect; or
 
(j)           Material Failure of Security.  A Material Failure of Security
occurs and is not cured within five (5) Business Days after its
occurrence.  Without limiting other possible cure methods, Borrower may cure a
Material Failure of Security by pledging Cash Collateral so long as such cash
collateral qualifies in all respects to be included in the Borrowing Base and
results in the Borrowing Base being returned to the amount thereof immediately
prior to the occurrence of such Material Failure of Security.
 
8.02Remedies Upon Event of Default
 
If any Event of Default occurs and is continuing, Agent may, and shall at the
request of the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
 

 
65

--------------------------------------------------------------------------------

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower; and
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans shall automatically terminate, and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of Agent or any Lender.
 
8.03Application of Funds
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02, any amounts received on account of the Obligations
shall be applied by Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent and amounts payable under Article III) payable
to Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.
 
ARTICLE IX.
 
ADMINISTRATIVE AGENT
 
9.01Appointment and Authorization of Administrative Agent
 
Each of the Lenders hereby irrevocably appoints Citibank to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof and thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of
 

 
66

--------------------------------------------------------------------------------

 

this Article are solely for the benefit of Agent and the Lenders, and Borrower
shall not have rights as a third party beneficiary of any of such provisions.
 
9.02Rights as a Lender
 
The Person serving as Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not Agent hereunder and without any duty to account therefor
to  Lenders.
 
9.03Exculpatory Provisions
 
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.
 
(d)           Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.01 or (ii) in the absence of its own gross negligence or
willful misconduct.  Agent shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to Agent by
Borrower or a Lender.  Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth
 

 
67

--------------------------------------------------------------------------------

 

in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Agent.
 
9.04Reliance by Administrative Agent
 
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper
Person.  Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, Agent may presume that such condition is
satisfactory to such Lender unless Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
9.05Delegation of Duties
 
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by Agent.  Agent and any such sub agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
 
9.06Resignation of Agent
 
Agent may at any time give notice of its resignation to Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of Lenders, appoint a
successor Agent meeting the qualifications set forth above; provided that if
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders under any of the Loan Documents, the retiring  Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between
 

 
68

--------------------------------------------------------------------------------

 

Borrower and such successor.  After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Section
10.04 shall continue in effect for the benefit of such retiring Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.
 
9.07Non-Reliance on Agent and Other Lenders
 
Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08No Other Duties, Etc
 
Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or any Lender holding a title listed on the cover page hereof, shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Agent or a
Lender hereunder.
 
9.09Administrative Agent May File Proofs of Claim
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower, Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agent and their respective agents and counsel and all other amounts
due to Lenders and Agent under Sections 2.03(i) and 2.07 and 10.04 allowed in
such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent under Sections 2.07 and
10.04.  Nothing contained herein shall be deemed to authorize Agent to authorize
or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of
 

 
69

--------------------------------------------------------------------------------

 

any Lender or to authorize Agent to vote in respect of the claim of any Lender
in any such proceeding.
 
9.10Collateral Matters.
 
(a)           Each Lender hereby irrevocably authorizes and directs Agent to
enter into the Collateral Documents for the benefit of such Lender and to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as such “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04, as though such
co-agents, sub-agents and attorneys-in-fact were such “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto..  Each
Lender hereby agrees, and each holder of any Note by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth in Section 10.01, any
action taken by the Required Lenders, in accordance with the provisions of this
Agreement or the Collateral Documents, and the exercise by the Required Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders.  Agent is hereby authorized (but not obligated) on behalf of all of
Lenders, without the necessity of any notice to or further consent from any
Lender from time to time prior to, an Event of Default, to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
the Collateral Documents.
 
(b)           Each Lender hereby irrevocably authorize Agent, at its option and
in its discretion,
 
(i)           to release any Lien on any property granted to or held by Agent
under any Loan Document (A) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations), (B) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, (C) as permitted
or required hereunder or under any other Loan Document (including, without
limitation, as contemplated by Section 6.14), (D) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders, or (E) in
connection with any foreclosure sale or other disposition of Collateral after
the occurrence of an Event of Default to which the Required Lenders consent; and
 
(ii)           to subordinate any Lien on any property granted to or held by
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.
 
Upon request by Agent at any time, each Lender will confirm in writing Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 9.10.
 

 
70

--------------------------------------------------------------------------------

 

(c)           Subject to (b) above, Agent shall (and is hereby irrevocably
authorized by each Lender to) execute such documents as may be necessary to
evidence the release or subordination of the Liens granted to Agent for the
benefit of Agent and Lenders herein or pursuant hereto upon the applicable
Collateral; provided that (i) Agent shall not be required to execute any such
document on terms which, in Agent’s opinion, would expose Agent to or create any
liability or entail any consequence other than the release or subordination of
such Liens without recourse or warranty and (ii) such release or subordination
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, Agent
shall be authorized to deduct all expenses reasonably incurred by Agent from the
proceeds of any such sale, transfer or foreclosure.
 
(d)           Agent shall have no obligation whatsoever to any Lender or any
other Person to assure that the Collateral exists or is owned by Borrower or is
cared for, protected or insured or that the Liens granted to Agent herein or in
any of the Collateral Documents or pursuant hereto or thereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Agent in this
Section 9.10 or in any of the Collateral Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its sole
discretion, given Agent’s own interest in the Collateral as one of the Lenders
and that Agent shall have no duty or liability whatsoever to Lenders.
 
(e)           Each Lender hereby appoints each other Lender as agent for the
purpose of perfecting Lenders’ security interest in assets which, in accordance
with Article 9 of the UCC can be perfected only by possession.  Should any
Lender (other than Agent) obtain possession of any such Collateral, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor shall
deliver such Collateral to Agent or in accordance with Agent’s instructions.
 
9.11 Other Agents; Arrangers and Managers 
 
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
 
9.12 No Advisory or Fiduciary Responsibility 
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees that and acknowledges its Affiliates understanding
that:  (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent and the Joint-Lead Arrangers are
arm’s-length commercial transactions between the Borrower,
 

 
71

--------------------------------------------------------------------------------

 

each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint-Lead Arrangers, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent and each Joint-Lead Arranger is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Joint-Lead
Arrangers has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Joint-Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Joint-Lead Arrangers has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrower and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent and the Joint-Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
ARTICLE X.
 
MISCELLANEOUS
 
10.01Amendments, Etc
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and Borrower and
acknowledged by Agent, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01 or Section
5.21(b) without the written consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each
 

 
72

--------------------------------------------------------------------------------

 

Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of Borrower to pay interest at the Default Rate
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;
 
(e)           change Section 2.11 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender; or
 
(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
 
(g)           release or subordinate the Agent’s security interest in all or
substantially all of the Collateral, without the written consent of each Lender;
or
 
(h)           reduce the frequency with which Borrower must provide Qualified
Appraisals, without the written consent of each Lender; or
 
(i)           change to definition of “Borrowing Base” or of the components
thereof, without the written consent of each Lender.
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to the Lenders required above, affect
the rights or duties of Agent under this Agreement or any other Loan Document;
and (ii) Section 10.06(i) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the Agent Fee Letter and the Arrangement Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by applicable law such Lender shall not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder shall not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
the case may be, have approved any such amendment or waiver; provided, that any
such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender or alter the terms of this proviso shall
require the consent of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 

 
73

--------------------------------------------------------------------------------

 

10.02Notices; Effectiveness; Electronic Communications.
 
 (a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to Borrower or Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent, provided that the foregoing shall not apply to notices to any
Lender pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic
communication.  Agent or Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY
 

 
74

--------------------------------------------------------------------------------

 

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower and Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to Borrower and Agent. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e)           Reliance by Agent and Lenders.  Agent and Lenders shall be
entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower.  All telephonic notices to and other telephonic communications with
Agent may be recorded by Agent, and each of the parties hereto hereby consents
to such recording.
 
10.03No Waiver; Cumulative Remedies; Enforcement
 
(a)           No failure by any Lender or Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege under any Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege
 

 
75

--------------------------------------------------------------------------------

 

hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided in any Loan Documents are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
 
(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against Borrower shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.11), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to Borrower under any Debtor Relief
Law; and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
10.04Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable out of
pocket expenses incurred by Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out of pocket expenses
incurred by Agent or any Lender (including the fees, charges and disbursements
of any counsel for Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
 
(b)           Indemnification by the Borrower.  Borrower shall indemnify Agent
(and any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
 

 
76

--------------------------------------------------------------------------------

 

contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence or willful misconduct
of such Indemnitee.
 
(c)           Reimbursement and Indemnity by Lenders.
 
(i)           To the extent that Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Agent (or any
such sub-agent) or against any Related Party of any of the foregoing acting for
Agent (or any such sub-agent).  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).
 
(ii)           To the extent required by any applicable law, Agent may withhold
from any payment to any Lender under a Loan Document an amount equal to any
applicable withholding tax.  If the IRS or any other Governmental Authority
asserts a claim that Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding tax with respect to a particular type of
payment, or because such Lender failed to notify Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), or Agent reasonably
determines that it was required to withhold taxes from a prior payment but
failed to do so, such Lender shall promptly indemnify Agent fully for all
amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses.  Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this cluase (ii) of this Section 10.04(c).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee,
 

 
77

--------------------------------------------------------------------------------

 

on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than 30 Business Days after demand therefor, provided that such demand is
supported by a statement showing. in reasonable detail, the basis for the amount
demanded including the method of calculating such amount, if applicable.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
 
10.05Payments Set Aside
 
To the extent that any payment by or on behalf of Borrower is made to Agent or
any Lender, or Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
10.06Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement and each other Loan Document shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f)  of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void); or (iv) to
an SPC in accordance with the provisions of subsection (h) of this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
 

 
78

--------------------------------------------------------------------------------

 

successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of Agent and, so long as no Event of Default
has occurred and is continuing, Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by Agent unless the Person that is the proposed
assignee is itself a Lender, an Affiliate of a Lender, or an Approved Fund
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and (iv) the parties to each assignment shall execute and deliver to
Agent an Assignment and Assumption, together with a processing and recordation
fee in the amount, if any, required as set forth in Schedule 10.06, payable by
the assigning Lender and the Eligible Assignee, if it shall not be a Lender,
shall deliver to Agent an Administrative Questionnaire.  Subject to acceptance
and recording thereof by Agent pursuant to subsection (c) of this Section, from
and after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Upon request,
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
 

 
79

--------------------------------------------------------------------------------

 

(c)           Register.  Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and Borrower, Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower and any Lender (with
respect to any entry relating to such Lender) at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any  provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant.  Subject to subsection (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 

 
80

--------------------------------------------------------------------------------

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Deemed Consent of Borrower.  If the consent of Borrower to an
assignment to an Eligible Assignee is required hereunder (including a consent to
an assignment which does not meet the minimum assignment threshold specified in
clause (i) of the proviso to the first sentence of Section 10.06(b)), Borrower
shall be deemed to have given its consent ten Business Days after the date
notice thereof has been delivered to Borrower by the assigning Lender (through
Agent) unless such consent is expressly refused by Borrower prior to such tenth
Business Day.
 
(i)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC.
 

 
81

--------------------------------------------------------------------------------

 

10.07           Treatment of Certain Information; Confidentiality
 
Each of Agent and Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it  (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (but in the case of a subpoena or similar legal process,
only to the extent responsive thereto), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.  For purposes of this
Section, “Information” means all information received from Borrower or any
Subsidiary relating to Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to Agent or any
Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary, provided that, in the case of information received from Borrower or
any Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
10.08Right of Setoff
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of Borrower against any and all of the obligations of
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or any such Affiliate, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify Borrower and Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 

 
82

--------------------------------------------------------------------------------

 

10.09           Interest Rate Limitation
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If Agent or any Lender shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to Borrower.  In
determining whether the interest contracted for, charged, or received by Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10Counterparts; Integration; Effectiveness
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Agent and when Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
10.11Survival of Representations and Warranties
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.
 
10.12Severability
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.13 Replacement of Lenders.  
 
       If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
if any Lender is a Defaulting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort,

 
83

--------------------------------------------------------------------------------

 

upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)           such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF WASHINGTON SITTING IN KING COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF WASHINGTON, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH WASHINGTON STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY
 

 
84

--------------------------------------------------------------------------------

 

ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15Waiver of Right to Trial by Jury
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
10.16USA Patriot Act Notice
 
Each Lender that is subject to the Patriot Act (as hereinafter defined) and
Agent (for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender or Agent, as applicable, to identify Borrower in
accordance with the Patriot Act.
 
10.17Time of the Essence
 
Time is of the essence of the Loan Documents.
 

 
85

--------------------------------------------------------------------------------

 

10.18           Oral Agreements Not Enforceable
 
ORAL AGREEMENTS AND ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FORBEAR
FROM COLLECTION OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 


 

 
86

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
ALASKA AIRLINES, INC.
 
 
By: /s/ John F. Schaefer, Jr.
Name: John F. Schaefer, Jr.
Title:   Vice President – Finance
and Treasurer
 


 
 

--------------------------------------------------------------------------------

 




 
CITIBANK, N.A., as Administrative Agent
 
By: /s/ Timothy P. Dilworth
Name:           Timothy P. Dilworth
Title:           Vice President
 
   
CITIBANK, N.A., as a Lender
 
By: /s/ Timothy P. Dilworth
Name:           Timothy P. Dilworth
Title:           Vice President
 
 


 
 

--------------------------------------------------------------------------------

 




   
BANK OF AMERICA, N.A., as a Lender
By: /s/ James J. Teichman
Name:           James J. Teichman
Title:           Senior Vice President
 


 
 

--------------------------------------------------------------------------------

 




 
SOCIETE GENERALE, as a Lender
 
By: /s/ A. Drapeau
Name:                      A. Drapeau
Title:           Managing Director
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01
 
APPROVED APPRAISERS
 


[***]












































































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



Schedule 1.01
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
COMMITMENTS
 
 
AND APPLICABLE PERCENTAGES
 


Lender
 
Commitment
Applicable Percentage
Citibank, N.A
[***]
[***]
Bank of America, N.A.
[***]
[***]
Societe Generale
[***]
[***]
Total
$100,000,000.00
100.000000000%























































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





Schedule 2.01
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.06
LITIGATION




[***]












































































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



Schedule 5.06
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.09
ENVIRONMENTAL MATTERS




LOCATION
ACCRUAL BALANCE AS OF 12/31/09
DETAILS
1. Anchorage
[***]
Currently monitoring contamination levels.  No active plan currently required.
2. Juneau
[***]
Cleanup began in 2004.  Project to continue for additional three – five years
3. Fairbanks
[***]
Two sites of contamination.  Both locations required long-term monitoring per
Alaska Dept. of Environmental Conservation.
4. Oakland
[***]
In negotiations with the Port of Oakland to determine cleanup requirements.



















































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



Schedule 5.09
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01


EXISTING LIENS




None.

Schedule 7.01
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE,
 
 
CERTAIN ADDRESSES FOR NOTICES
 


 
ALASKA AIRLINES, INC.
 


 
19300 International Boulevard
Seattle, WA 98188
 
Attention:                      Treasurer
 
Telephone:                      [***]
 
Telecopier:                      [***]
 
Electronic Mail: [***]
 
Website Address:                                www.alaskaair.com
 
ADMINISTRATIVE AGENT:
(for payments and Requests for Borrowings):


For Borrower Inquiries:


Citibank, N.A.
1615 Brett Road
Building III
New Castle, DE 19720
Attention: [***]
Telephone: [***]
Telecopier: [***]
Electronic Mail: [***]


Account No.: [***]
Account Name: [***]
Ref: Alaska Airlines, Inc.
ABA# [***]


For Lender Inquiries:






* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.









Schedule 10.02
 
 

--------------------------------------------------------------------------------

 

Citibank, N.A.
1615 Brett Road
Building III
New Castle, DE 19720
Attention:  Investor Relations Team


Telephone: [***]
Telecopier: [***]
Electronic Mail: [***]


Other Notices to Administrative Agent:


Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attn: [***]
Telephone No.: [***]
Facsimile No.:  [***]
Electronic Mail: [***]
and
Attn: [***]
Telephone No.: [***]
Facsimile No.:  [***]
Electronic Mail: [***]






































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



Schedule 10.02
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.06


PROCESSING AND RECORDATION FEES




The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of [***] for each assignment; provided, however,
that in the event two or more concurrent assignments to members of the same
Assignee Group (which may be effected by a suballocation of an assigned amount
among members of such Assignee Group) or two or more concurrent assignments by
members of the same Assignee Group to a single Eligible Assignee (or to an
Eligible Assignee and members of its Assignee Group), the Assignment Fee will be
[***] plus the amount set forth below:


Transaction
Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
[***]
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
[***]





































* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





Schedule 10.06
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF LOAN NOTICE
 


Date:  ___________, _____
To:           Citibank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of [_____ ], 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Alaska Airlines, Inc., an Alaska corporation, the
Lenders from time to time party thereto, and Citibank, N.A., as Administrative
Agent.


The undersigned hereby requests (select one):


 A Borrowing Loans                                            A conversion or
continuation of Loans
1.           On                                            (a Business Day).
2.           In the amount of
$                                                                           .
3.           Comprised
of                                                                                     .
[Type of Loan requested]
4.           For Eurodollar Rate Loans:  with an Interest Period
of                                                                                                
months.


The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.


ALASKA AIRLINES, INC.




By:                                                                
Name:                                                                
Title:                                                                

EXHIBIT A
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF NOTE
 


$_______________________


FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
_____________________ or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of [_____ __], 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and Citibank, N.A.,
as Administrative Agent.


Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement.  All payments of
principal and interest shall be made to Administrative Agent for the account of
the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also secured by the Collateral.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.


Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WASHINGTON.

EXHIBIT B –
 
 

--------------------------------------------------------------------------------

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.


ALASKA AIRLINES, INC.




By:                                                                
Name:                                                                
Title:                                                                



EXHIBIT B –
 
 

--------------------------------------------------------------------------------

 



 
LOANS AND PAYMENTS WITH RESPECT THERETO
 


 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
       




EXHIBIT B –
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C




FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING _____________, 20__




To:
Citibank, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:



Reference is made to that certain Credit Agreement dated as of [_____ __], 2010
between Alaska Airlines, Inc., an Alaska corporation (“Borrower”), the Lenders
from time to time party thereto, and Citibank, N.A., as Administrative Agent (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the
 of Borrower, and that, as such, he is authorized to execute and deliver this
Compliance Certificate to Administrative Agent on the behalf of Borrower, and
that:


(A)           The attached financial statements of Borrower are complete and
correct, and fairly present the financial condition of Borrower as of [_____ __,
20__], and the results of the operations of Borrower for the period ended [_____
__, 20__], all in accordance with generally accepted accounting principles
applied on a consistent basis;


(B)           Exhibit A hereto is a correct calculation of the financial
covenant contained in Section 6.12 of the Agreement; and


(C)           No event has occurred which constitutes an Event of Default as
defined in the Agreement or which, with giving of notice or lapse of time, or
both, would constitute an Event of Default.
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
 
of [_____ __, 20__].
 
ALASKA AIRLINES, INC.
 
By:                                                                           
Name:                                                                           
Title:                                                                           



EXHIBIT C –
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A





   
Period Ending
   
__/__/20__
     
(i)
Unrestricted Cash - 6.12
______
     







 

EXHIBIT C –
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D


 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to, and in accordance with, the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date (i) all of the
Assignor’s rights and obligations as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto, or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.           Assignor:                      ______________________________


2.           Assignee:                      ______________________________ [, an
Affiliate of [identify Lender]]


3.           Borrower:                      Alaska Airlines, Inc.


4.           Administrative Agent: Citibank, N. A., as Administrative Agent


5.           Credit Agreement:                                Credit Agreement,
dated as of [_____ __], 2010, among Borrower, the Lenders from time to time
party thereto and Administrative Agent

EXHIBIT D –
 
 

--------------------------------------------------------------------------------

 

6.           Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP No.
 
$                               
$                      
     
$                               
$                      
     
$                               
$                      
   



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 


ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
         Title :


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
          Title :
[Consented to and] Accepted:


Citibank, N. A., as
  Administrative Agent


By: _________________________________
      Title :


b. [Consented to:]


By: _________________________________
      Title :

EXHIBIT D –
 
 

--------------------------------------------------------------------------------

 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION





STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim, and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person or any of their
respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, and
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on Administrative Agent
or any Lender; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform, in accordance with their terms,
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together

EXHIBIT D –
 
 

--------------------------------------------------------------------------------

 

shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Washington.
 
 

EXHIBIT D –
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF SECURITY AGREEMENT


[See attached.]

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

















AIRCRAFT
CHATTEL MORTGAGE AND
SECURITY AGREEMENT


Dated as of March 31, 2010


Between




ALASKA AIRLINES, INC.
Mortgagor


And


CITIBANK, N.A., as Administrative Agent
Mortgagee


Concerning


Certain Boeing 737-400 and 737-800 series aircraft













EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

AIRCRAFT CHATTEL
MORTGAGE AND SECURITY AGREEMENT




This AIRCRAFT CHATTEL MORTGAGE AND SECURITY AGREEMENT is entered into on March
31, 2010 (as amended from time to time, this “Security Agreement”), between,
ALASKA AIRLINES, INC., a corporation organized and existing under the laws of
the state of Alaska, having the address 19300 International Blvd., Seattle, WA
98188 (the “Mortgagor”), and CITIBANK, N.A, a national banking association,
having an office at 388 Greenwich Street, 34th Floor, New York, NY 10013, as
Administrative Agent (together with its successors and assigns, the
“Mortgagee”).  Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Credit Agreement and shall be construed in
accordance with the rules of construction set forth therein.
 
RECITALS


(1)           Mortgagor, certain financial institutions (collectively, the
“Lenders”), and Mortgagee, as administrative agent, entered into that certain
Credit Agreement dated as of even date herewith (as supplemented, amended,
amended and restated, or otherwise modified from time to time, the “Credit
Agreement”) providing for the Lenders to make revolving loans to Mortgagor.
 
(2)           This Security Agreement secures amounts owing under the Credit
Agreement and the Lien of this Security Agreement shall continue to attach to
the Mortgage Property without release or interruption notwithstanding the
modification of the Obligations secured by this Security Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound and to secure the payment and performance of the
Obligations and the performance of the covenants contained in this Security
Agreement, the Mortgagor does hereby grant, convey and mortgage unto the
Mortgagee, its successors and assigns, and gives to the Mortgagee a first
priority security interest in the Flight Equipment and in all of the other
following described property (collectively, the “Mortgaged Property”).
 
GRANTING CLAUSE I


Each Aircraft, consisting of an airframe listed by type, U.S. Registration Mark
and serial number (each, an “Airframe”), and two engines listed by type and
manufacturer’s serial number (each, an “Engine”), together with all Parts
thereto installed in or attached to such airframe or engine, listed in Schedule
I hereto (the “Flight Equipment”), as such Schedule I may be changed from time
to time by a Security Agreement Supplement.
 
GRANTING CLAUSE II


All property which shall from time to time be subjected to the Lien of this
Security Agreement by a Security Agreement Supplement or by delivery or by a
writing of any kind.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

GRANTING CLAUSE III
 


All right, title and interest of the Mortgagor in, to and under all warranties,
service contracts and product agreements, if any, of any manufacturer of the
Flight Equipment, all maintenance and overhaul agency agreements relating to the
Flight Equipment, and all agreements of any subcontractor, supplier or vendor of
any part of the Flight Equipment, to the extent assignable or enforceable, and
any and all other warranties, service contracts and product agreements in
respect of any of the Flight Equipment, whether now existing or hereafter
acquired.
 
GRANTING CLAUSE IV


All substitutions, replacements and renewals of all property subjected or
required to be subjected to the Lien of this Security Agreement and all property
that hereafter becomes physically attached to or incorporated in all property
subjected or required to be subjected to the Lien of this Security Agreement, in
each case to the extent the same is now owned by the Mortgagor or shall
hereafter be owned by it.
 
GRANTING CLAUSE V


All monies deposited from time to time with the Mortgagee pursuant to
Section 2.1 until released from the Lien of this Security Agreement.
 
GRANTING CLAUSE VI


All certificates, registrations, records, manuals, books, logs and technical
information relating to the Flight Equipment now or hereafter in the control or
possession of the Mortgagor (the “Aircraft Documentation”).
 
GRANTING CLAUSE VII


All Proceeds.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

GRANTING CLAUSE VIII
 


All right, title and interest of the Mortgagor in, to and under any lease or
arrangement for the operation of all or any part of the Flight Equipment, and
the chattel paper of the lease or other arrangement, including the Mortgagor’s
right, title and interest in and to all monies due and to become due to
Mortgagor under any lease or other arrangement, the Mortgagor’s right to compel
performance of all of the lessee’s obligations under any lease and all of the
Mortgagor’s rights as lessor but excluding all of Mortgagor’s obligations under
any lease or other arrangement, and together with all general intangibles and
contract right, (including all rents, issues, insurance proceeds, other
proceeds, awards, revenues and other income) of the Flight Equipment and all the
estate, right, title and interest of every nature whatsoever of the Mortgagor,
at law or in equity, in and to such Flight Equipment and every part and parcel
thereof.
 
All property mortgaged or intended to be mortgaged by these granting clauses and
which is hereafter acquired by the Mortgagor or to which it may at any time
hereafter be, in any manner, entitled, at law or in equity, and required to be
subjected hereto or intended so to be, shall vest in the Mortgagee, under the
terms and conditions of this Security Agreement, forthwith upon acquisition
thereof by the Mortgagor, and such property shall be as fully embraced within
the provisions of this Security Agreement and subject to the Lien of this
Security Agreement as if such property were now owned by the Mortgagor and were
specifically described in and mortgaged by this Security Agreement.
 
TO HAVE AND TO HOLD, all and singular said property unto the Mortgagee, its
successors and assigns, as security as aforesaid.
 
All of the Mortgaged Property shall secure all of the Obligations.
 
Notwithstanding anything to the contrary in the Granting Clauses or the other
preceding paragraphs, the Mortgagee hereby acknowledges and confirms that unless
an Event of Default shall have occurred and then be continuing, the Mortgagor
shall be entitled to use and enjoy the Mortgaged Property, subject to the
provisions of this Security Agreement and the other Loan Documents.
 
IT IS HEREBY COVENANTED AND DECLARED by and between the parties to this Security
Agreement and their respective successors and assigns that the terms upon which
the Mortgaged Property shall be held, used and operated are as follows:
 
SECTION 1.                      DEFINITIONS; INTERPRETATION
 
1.1           Definitions.  The following words and expressions shall have the
following meanings:
 
“Aircraft” means the Airframe and Engines.
 
“Aircraft Documentation” means all certificates, registrations, records,
manuals, books, logs and technical information relating to the Flight Equipment
now or hereafter in the control or possession of the Mortgagor.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

“Airframe” means each Boeing 737 series airframe bearing the manufacturer’s
serial number and United States registration mark specified in a Schedule
hereto.
 
“Authorized Maintenance Performer” means Mortgagor or any authorized mechanic or
any authorized repair station having the authority pursuant to the Maintenance
Program to perform maintenance and repairs to aircraft of the same type as the
Aircraft or engines of the same type as the Engines that are authorized under
the Maintenance Program.
 
“Cape Town Treaty” has the meaning provided in 49 U.S.C. §44113(1).
 
“CRAF” or “Civil Reserve Air Fleet Program” means the Civil Reserve Air Fleet
Program administered by the United States Government or any substantially
similar program.
 
“Engine” means each of the CFM International, Inc. CFM56 series engines, bearing
the manufacturer’s serial numbers specified in Schedule I hereto, whether or not
installed upon the applicable Airframe and any substitutions or replacements for
each such Engine in accordance with this Security Agreement.
 
“Event of Default” means any event listed as an “Event of Default” as provided
in Section 4.1 of this Security Agreement.
 
“Event of Loss” with respect to an Airframe or any Engine shall mean any of the
following events (a) loss of the Airframe or Engine or loss of the use thereof
due to destruction or damage beyond repair or the rendering of the Airframe or
Engine permanently unfit for use in the normal course of the Mortgagor’s
business for any reason whatsoever; (b) any damage to the Airframe or Engine
which results in an insurance settlement with respect to the Airframe or Engine
on the basis of an actual, constructive or compromised total loss; (c) the theft
or disappearance of the Airframe or Engine for a period in excess of one hundred
twenty (120) consecutive days; (d) any taking, seizure, confiscation or
requisition of the title to such property by condemnation or otherwise that
continues unstayed, undismissed or unvacated for a period of 30 consecutive days
or more (or such shorter period provided for in any insurance insuring such
risks and, in this regard, Mortgagor shall use its reasonable efforts to have
insurance proceeds payable in such event in less than 30 days); (e) any taking,
seizure, confiscation or requisition of the use of such property, by
condemnation or otherwise, by any governmental body (other than a requisition of
use by the government of the United States of America or any agency or
instrumentality thereof which bears the full faith and credit of the government
of the United States of America) for a period stated to be or in fact continuing
for a period of one hundred eighty (180) consecutive days (or such shorter
period provided for in any insurance insuring such risks and, in this regard,
Mortgagor shall use its reasonable efforts to have insurance proceeds payable in
such event in less than one hundred eighty (180) days); or (f) as a result of
any rule, regulation, order or other action by any governmental body having
jurisdiction or any court of competent jurisdiction, the prohibition of the use
of such property in the normal course of air transportation of individuals for a
period stated to be or in fact continuing for a period of twelve months, unless
Mortgagor, prior to the expiration of such twelve month period, shall have
undertaken and shall be diligently carrying forward all steps which are
necessary and desireable to permit the normal use of such property by Mortgagor,
but in any event if such use shall have been prohibited for a period of eighteen
months.  An Event of Loss with respect to an Airframe
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

shall be deemed to constitute an Event of Loss with respect to the Aircraft of
which the Airframe was a part.
 
“FAA” shall mean the Federal Aviation Administration provided for in the
Department of Transportation Act of 1966 or any successor or substituted
governmental authority that at the time has jurisdiction over the Mortgaged
Property.
 
“Federal Aviation Act” shall mean Subtitle VII of Title 49 of the United States
Code and the rules and regulations promulgated thereunder.
 
“Flight Equipment” means the Airframes and Engines as covered by Granting
Clause I and any replacement airframes and engines subjected to the lien of this
Security Agreement by a Security Agreement Supplement as provided in Granting
Clause II.
 
“IDERA” means an Irrevocable De-Registration and Export Request Authorization as
contemplated by the Cape Town Treaty.
 
“International Interest” shall have the meaning provided thereto in the Cape
Town Treaty.
 
“International Registry” has the meaning provided in 49 U.S.C. §44113(3).
 
“Lease” shall mean any lease permitted by the terms of Section 3.10 of this
Security Agreement.
 
“Lessee” shall mean the lessee under a Lease.
 
“Credit Agreement” has the meaning described in the Recitals.
 
“Maintenance Program” means the FAA approved maintenance program of Mortgagor
(or, during the term of a Lease permitted by Section 3.10, the FAA approved
maintenance program of Lessee) for each type of Aircraft.
 
“Manufacturer” means The Boeing Company in its capacity as manufacturer of the
applicable Airframe, and its successors and assigns.
 
“Mortgagor Order” and “Mortgagor Request” mean, respectively, a written order or
request signed in the name of the Mortgagor and delivered to the Mortgagee in
accordance with the terms of this Security Agreement.
 
“Mortgagor’s Certificate” means a certificate signed by the Mortgagor and
delivered to the Mortgagee.
 
“Parts” means all appliances, parts, instruments, avionics, appurtenances,
accessories, furnishings and other equipment or components, of whatever nature
(excluding Engines or engines installed on an Airframe or any replacement
engines substituted therefore), which are, from time to time, incorporated in
the Airframe or any Engine.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

“Permitted Liens” means:
 
(i)           the Lien of this Security Agreement; and
 
(ii)           any other lien on the Mortgaged Property which is permitted by
subsection (e) or (f) of Section 7.01 of the Credit Agreement.
 
“Person” shall mean and include any individual, corporation, partnership, firm,
joint venture, trust, unincorporated organization, association, or any
organization or association of which any of the foregoing is a member or
participant.
 
“Proceeds” shall mean whatever is receivable or received when the Airframe or
any Engine is sold, exchanged, collected, leased (except pursuant to a Lease
prior to an Event of Default) or otherwise disposed of, including, without
limitation, all amounts payable or paid under insurance, requisition or other
payments as the result of any loss or damage to the Airframe or Engine.
 
“Security Agreement Supplement” means a supplemental first priority security
agreement in substantially the form attached as Schedule II or such other form
as is reasonably acceptable to Mortgagee.
 
“UCC” means the Uniform Commercial Code as adopted and in effect in the State of
Washington and codified in the Revised Code of Washington as Title RCW 62A
(Article 9 of the UCC accordingly means Article 9 of the UCC as adopted and in
effect in the State of Washington and codified in the Revised Code of Washington
as Chapter RCW 62A.9A), provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Washington, “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
 
1.2           Interpretation.
 
(a)           All terms used in Article 9 of the UCC and not specifically
defined in this Security Agreement are used in this Security Agreement as
defined in Article 9 of the UCC.
 
(b)           Unless otherwise indicated, any law, statute, treaty or ordinance
defined or referred to in this Security Agreement is intended to mean or refer
to such law, statute, treaty or ordinance as amended from time to time, any
successor or replacement law, statute, treaty or ordinance as amended from time
to time, and the rules and regulations promulgated from time to time under such
law, statute, treaty or ordinance.
 
(c)           Unless otherwise indicated, any agreement defined or referred to
in this Security Agreement means or refers to such agreement as amended or
supplemented from time to time or as the terms of such agreement are waived or
modified, in each case in accordance with its terms.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

(d)           Terms defined in this Security Agreement in the singular include
the plural of such terms, and terms defined in this Security Agreement in the
plural include the singular of such terms.
 
(e)           The term “including”, when used in this Security Agreement, means
“including without limitation” and “including but not limited to”.
 
(f)           Unless otherwise indicated, any reference to a specified
“article,” “section” “subsection,” “clause,” “granting clause”, “exhibit” or
“schedule” shall refer to such article, section, subsection, clause, exhibit or
schedule of this Security Agreement.
 
SECTION 2.                      CASH COLLATERAL
 
2.1           Cash Collateral.  All monies received by the Mortgagee as proceeds
of insurance upon any part of the Mortgaged Property and all monies elsewhere
herein provided to be held and applied under this Section 2, so long as no Event
of Default shall have occurred and is continuing, and all monies, if any,
required to be paid to the Mortgagor hereunder, whose disposition is not
elsewhere herein otherwise specifically provided for (all such monies being
hereinafter called the “Cash Collateral”), shall be held by the Mortgagee and
applied by the Mortgagee from time to time as provided in Section 4.2.6 hereof;
provided, however, that any proceeds of insurance on the Mortgaged Property not
constituting an Event of Loss of the Aircraft shall be applied as provided in
Section 2.2.  All Cash Collateral shall be held by Mortgagee in an interest
bearing account with interest accruing for the benefit of the Mortgagor and the
funds on deposit in such account may be invested for the benefit of the
Mortgagor in investments that are mutually acceptable to the Mortgagor and
Mortgagee.
 
2.2           Insurance Proceeds Used for Repair.  (a) Provided that an Event of
Default shall not have occurred and be continuing, to the extent that any Cash
Collateral is the proceeds of insurance upon any part of the Mortgaged Property,
the same may be withdrawn by the Mortgagor and shall be paid by the Mortgagee,
upon Mortgagor Order, to reimburse the Mortgagor for, and up to an amount not
exceeding, expenditures made to repair or restore the property damaged as
required hereunder, and with respect to an Event of Loss of any Engine
expenditures made to replace such Engine, but only upon receipt by the Mortgagee
of (1) a Mortgagor Request for the withdrawal and payment of specified proceeds
of insurance then included in the Cash Collateral, and (2) a Mortgagor’s
Certificate, dated not more than five (5) days prior to the application for such
withdrawal, stating that expenditures have been made by the Mortgagor in a
specified amount for one or more of the purposes aforesaid, which shall be
briefly described, and also stating that no part of such expenditures has been
or is then being used in any other previous or then pending application, as the
basis for the withdrawal of any Cash Collateral from the Mortgagee
hereunder.  Each such Mortgagor’s Certificate shall have attached thereto
photocopies of any work-sheets, invoices, vouchers and/or receipts with respect
to the repair, restoration or replacement in question.  Notwithstanding the
foregoing and provided, that an Event of Default shall not have occurred and be
continuing, if Mortgagor provides Mortgagee with a written estimate (together
with a Mortgagor’s Certificate certifying such estimate is genuine and complete)
of any repairs or restoration to be made with respect to such property damaged,
Mortgagor may direct that the Cash Collateral be withdrawn and paid directly to
the entity performing the repairs and be applied towards payment for such
repairs or restoration.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

(b)           Provided an Event of Default shall not have occurred and be
continuing, Mortgagee shall, promptly upon request of the Mortgagor, repay to
the Mortgagor any insurance proceeds previously paid to Mortgagee which shall
exceed the amount actually spent by the Mortgagor to effect repairs or to
replace an Engine as required under Section 2.2(a), or, in the case of an Event
of Loss of an Aircraft, such insurance proceeds which shall exceed the Current
Market Value of the Aircraft that suffered an Event of Loss, provided, that, in
the case of an Event of Loss with respect to any Engine, Mortgagor shall have
performed all obligations required of it under Section 3.4(c) hereof.
 
SECTION 3.                      REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Mortgagor covenants, agrees, represents and warrants in particular as
follows:
 
3.1           Warranty of Title.
 
(a)           At the time of the execution and delivery of this Security
Agreement, the Mortgagor owns and has the right to possess the Flight Equipment
subject to no Lien except Permitted Liens, and has full power and authority to
grant, bargain, sell, transfer, convey and mortgage, and give a security
interest in, the Flight Equipment in the manner and form as set forth in this
Security Agreement.
 
(b)           The Mortgagor is and shall remain the legal and beneficial owner
of the Flight Equipment, free and clear of all Liens except for Permitted Liens.
 
(c)           The Mortgagor hereby does and will forever warrant and defend the
title to and possession of the Mortgaged Property against the claims and demands
of all persons whomsoever except claims and demands under the Permitted Liens,
and at all times keep the Lien granted herein with respect to the Mortgaged
Property, at the Mortgagor’s expense, a first priority Lien upon the Flight
Equipment and on all of the other Mortgaged Property as constituted from time to
time, superior to the rights of all third parties to the extent permitted by
applicable law, and shall obtain any authorization, approval, license, or
consent of any competent governmental or judicial authority (including
registration of the Aircraft with the FAA Registry and of International Interest
with the International Registry) which may be or become necessary in order to
obtain the full benefits of this Security Agreement and all rights and powers
granted or to be granted in this Security Agreement.  The Mortgagee will use
commercially reasonable efforts to consent in a timely manner to any such
registrations by the Mortgagor, but the Mortgagee’s failure to do so shall not
relieve the Mortgagor of its obligation to effect such registration with the
Mortgagee’s subsequent timely consent.  The Mortgagor will discharge or cause to
be discharged any International Interest or prospective International Interest
in or relating to the Aircraft (including the Airframe and the Engine) not
consented to in writing by the Mortgagee.  Notwithstanding the preceding
sentence, in the case of International Interest or prospective International
Interest filed in the International Registry without the Mortgagor’s consent,
the Mortgagor need not cause such registered interests to be discharged to the
extent they are automatically discharged within 36 hours (or such period as is
then provided by the International Registry for removal of interests to which no
consent has been given) of after initially being registered.  Further, the
Mortgagor will not consent to any International Interest or prospective
International Interest in or relating to the Aircraft unless prior approval is
obtained from the Mortgagee in writing.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

3.2           Recording.  The Mortgagor will bear all out-of-pocket expenses of
the Mortgagee for, and be responsible for, recording and re-recording,
registering and re-registering and filing and re-filing this Security Agreement
and each and every Security Agreement Supplement and such other instruments from
time to time as may be reasonably requested by the Mortgagee in all such
jurisdictions and offices as the Mortgagee shall from time to time reasonably
require, in order that (i) the Lien hereof as a first priority Lien on the
Flight Equipment and on all of the Mortgaged Property, (ii) the security for all
of the Obligations, and (iii) the rights and remedies of the Mortgagee, may be
established, confirmed, maintained and protected.  The Mortgagor will furnish to
the Mortgagee evidence reasonably satisfactory to the Mortgagee of every such
recording, registering and filing which is not recorded, registered and filed by
Mortgagee.
 
3.3           Maintain Priority of Lien; Pay Taxes.  This Security Agreement
will be kept always a first priority Lien upon the Flight Equipment and on all
the other Mortgaged Property as from time to time constituted and the Mortgagor
will obtain and maintain in full force and effect any authorization, approval,
license, or consent of any governmental or judicial authority, (including
registration of the Aircraft with the FAA Registry) that may be or become
necessary in order to obtain the full benefits of this Security Agreement and
all rights and remedies granted or to be granted in this Security Agreement and
will not create or suffer to exist any Lien upon the Mortgaged Property or any
part thereof or upon the income therefrom, other than Permitted Liens.  The
Mortgagor shall from time to time pay or cause to be paid as they become due and
payable, all taxes, assessments and governmental charges lawfully levied or
assessed or imposed upon the Lien of the Mortgagee so that the Lien created by
this Security Agreement shall at all times be wholly preserved at the cost of
the Mortgagor and without expense to the Mortgagee, and the Mortgagor will not
suffer any other matter or thing whatsoever whereby the Lien created by this
Security Agreement will be impaired.
 
3.4           Maintain Flight Equipment.
 
(a)           The Mortgagor shall, at all such times, maintain, preserve and
keep, at its own cost and expense, the Flight Equipment in good order and repair
in accordance with the Maintenance Program or cause the Flight Equipment to be
so maintained, preserved and kept without cost or expense under this Security
Agreement to the Mortgagee, except when (i) the Flight Equipment is being
temporarily stored in accordance with the Maintenance Program, (ii) the Flight
Equipment is being serviced, repaired, maintained, overhauled, tested or
modified as permitted or required by the terms of this Security Agreement or the
Credit Agreement, (iii) all similar aircraft of comparable vintage and/or
configuration have been grounded by the FAA or under the applicable laws of any
other jurisdiction in which an Aircraft is registered, or (iv) laws or
regulations affecting airworthiness are being contested in good faith and by
appropriate proceedings so long as such proceedings could not adversely affect
the Mortgagee or its interest in the affected Aircraft.  Subject to the forgoing
exceptions, Mortgagor shall:
 
(i)           service, repair, maintain, overhaul, test, or cause the same to be
done to the Aircraft so as to keep the Aircraft in as good operating condition
as when this Security Agreement was executed, ordinary wear and tear excepted,
in accordance with the Maintenance Program and as may be necessary to enable the
United States airworthiness certification of the Aircraft to be maintained in
good standing at all times under FAA regulations and the applicable laws of the
United States Government;
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

(ii)           perform all routine and non-routine services, checks,
inspections, including any structural inspection required by the Maintenance
Program or the FAA;
 
(iii)           maintain all records, logs, and other materials required by
applicable law of any governmental entity to be maintained in respect to the
Aircraft, including, but not limited to, serviceable component tags required by
the FAA;
 
(iv)           upon request, for so long as any part of the Flight Equipment is
subject to the Lien of this Security Agreement, provide Mortgagee with such
information as it shall reasonably request with respect to the scheduled
commencement date of each annual check (if applicable) or “C” check (or the
equivalent) to be performed on the Aircraft and the location where such checks
will be performed;
 
(v)           comply with all applicable airworthiness directives issued by the
FAA;
 
(vi)           incorporate in the Aircraft corrosion prevention and control and
correct any discrepancies in accordance with the Maintenance Program;
 
(vii)           properly document all repairs, modifications and alterations and
the addition, removal or replacement of equipment, systems or components in
accordance with the rules and regulations of the FAA and reflect such items in
the Aircraft Documentation.
 
All maintenance of the Aircraft and Engines shall be performed by an Authorized
Maintenance Performer.
 
(b)           For so long as any part of the Flight Equipment is subject to the
Lien of this Security Agreement, the Mortgager shall maintain or cause the
Flight Equipment to be maintained in accordance with the Maintenance Program.
 
(c)           The Mortgagor shall promptly notify the Mortgagee or cause the
Mortgagee to be notified of any Engine becoming expropriated, worn out, lost,
destroyed or rendered unfit for use or of any other maintenance or repair of the
Flight Equipment having a projected replacement or repair cost of more than Five
Million Dollars ($5,000,000), and the Mortgagor shall furnish or cause to be
furnished to the Mortgagee a report describing in reasonable detail such items
and the items replaced by such work.  In the case of an Event of Loss to an
Engine not involving an Event of Loss to the Aircraft, the Mortgagor shall,
within ninety (90) days following the occurrence of the Event of Loss to such
Engine, cause the Engine to be replaced and subjected to the Lien of this
Security Agreement.  Any such replacement Engine shall be owned by the Mortgagor
free and clear of any liens and shall be of the same make and model and have the
same value and utility as the replaced Engine, assuming that such replaced
Engine was maintained in the condition required by this Security Agreement.
 
(d)           All Parts at any time removed from the Aircraft, Airframe or any
Engine shall remain subject to the Lien hereof, no matter where located, until
such time as such Parts shall be replaced by Parts which have been incorporated
in the Aircraft, Airframe or Engine which are owned by Mortgagor.  All
replacement Parts shall be free and clear of all Liens (except for Permitted
Liens) and shall have a value and utility at least equal to the Parts replaced,
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

assuming such replaced Parts were in the condition and repair required to be
maintained by the terms hereof.  Notwithstanding the foregoing, the Mortgagor or
any Lessee may use temporary parts or pooled parts on the Aircraft as temporary
replacements for Parts, provided, that the Mortgagor or Lessee, at its expense,
as promptly thereafter as practicable, either (1) causes such pooled or
replacement part to become the property of the Mortgagor free and clear of all
Liens other than Permitted Liens, or (2) replaces such replacement part with a
further replacement part owned by the Mortgagor or Lessee which meets the
requirements of this Section 3.4, free and clear of all Liens other than
Permitted Liens.  Immediately upon any replacement Part becoming incorporated in
the Aircraft, Airframe or such Engine as above provided, without further act,
(i) such replacement Part shall become subject to the Lien hereof, and the
replaced Part shall no longer be subject to the Lien hereof, and (ii) such
replacement Part shall be deemed part of the Aircraft, Airframe or such Engine
for all purposes hereof to the same extent as the Parts originally incorporated
in such Aircraft, Airframe or Engine.  The Mortgagor (or any Lessee), at its own
expense, may from time to time make such alterations’ and modifications in and
additions to the Airframe or any Engine as the Mortgagor (or any Lessee) may
deem desirable in the proper conduct of its business, including removal of Parts
which the Mortgagor (or any Lessee) deems to be obsolete or no longer suitable
or appropriate for use on the Airframe or Engine (such removed Parts are
hereinafter referred to as “Obsolete Parts”); provided, that no such alteration,
modification, removal or addition impairs the condition or airworthiness of the
Airframe or Engine, or diminishes the value and utility of the Airframe or
Engine below the value or utility thereof immediately prior to such alteration,
modification, removal or addition, assuming the Airframe or Engine was then in
the condition required to be maintained by the terms of this Security Agreement
absent such alteration, modification, removal or addition, except that the value
(but not the utility) of the Airframe or any Engine may be reduced by the value
of Obsolete Parts which shall have been removed so long as the aggregate
original value of all Obsolete Parts which shall have been removed and not
replaced shall not exceed $400,000; provided, further, that no such removal
shall be permitted if an Event of Default shall have occurred and be continuing.
 
(e)           Notwithstanding any other provision of this Security Agreement,
the Mortgagor may install or permit to be installed in any Aircraft
audio-visual, entertainment, telephonic or other equipment owned by third
parties (or owned jointly by the Mortgagor and others) and leased or otherwise
furnished to the Mortgagor in the ordinary course of business, and the Lien of
this Security Agreement shall not attach thereto and the rights of the owners
therein shall not constitute a default hereunder or under the Credit Agreement.
 
(f)           In the case of an Event of Loss of an Airframe, the rights and
obligations of the parties hereto shall be governed by Section 6.15 of the
Credit Agreement.  Following Mortgagee’s release of a Removed Aircraft pursuant
to Section 6.15(d) of the Credit Agreement, and provided, that no Default or
Event of Default has occurred and is continuing, Mortgagee shall promptly
transfer to Mortgagor all proceeds which the Mortgagee had received from the
Mortgagor’s insurers pursuant to Section 3.5 herein and any investment earnings
thereon.
 
(g)           The Mortgagor shall not, when in possession of any portion of the
Flight Equipment, use or permit such portion of the Flight Equipment to be
operated except by pilots currently certified by the FAA to use and operate the
Flight Equipment.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

(h)           Any part or item of property may be removed from the Flight
Equipment in order that the same may be inspected, repaired, reconditioned or
otherwise serviced without affecting or impairing the lien hereof with respect
to such part or item of property, provided, that whenever any such part or item
is in the possession of the Mortgagor, any such part or item shall be at all
such times covered by insurance against such risks and in such amounts as is
reasonably satisfactory to Mortgagor and provided, that, other than in the case
of Obsolete Parts, any such part or item shall be replaced promptly after its
removal by that same or an equivalent part in as good working order as the part
or item removed, assuming such part or item was maintained and used as required
by the provisions hereof and shall be subject to the lien and security interest
created pursuant to this Security Agreement.
 
3.5           Insurance.
 
(a)           The Mortgagor shall carry and maintain in effect, at its own
expense, with financially sound and reputable insurers, the following insurance
which will name as an additional insured party the Mortgagee:
 
(i)           Comprehensive Airline Liability Insurance.  Comprehensive airline
liability insurance (including, without limitation, contractual liability,
passenger legal liability and liability for property damage), in amounts per
occurrence of not less than Six Hundred Million Dollars ($600,000,000.00), or
such greater amounts as the Mortgagor may carry. Each and any policy of
insurance carried in accordance with this subclause (i), and each and any policy
obtained in substitution or replacement for any of such policies, (1) shall
designate the Mortgagee as an additional insured (but without any obligation
imposed upon the additional insured, including, without limitation, the
liability to pay any premiums for any such policies, but the Mortgagee shall
have the right to pay such premiums if it shall so elect), (2) shall expressly
provide that, in respect of the interest of the Mortgagee (or any holder from
time to time of a Note) in such policies, the insurance shall not be invalidated
by any action or inaction of any Person (other than the Mortgagee for their
respective interests), and shall insure, regardless of any breach or violation
by Mortgagor or any other Person (other than the Mortgagee) of any warranty,
declaration or condition contained in such policies, (3) shall provide that if
such insurance is canceled for any reason whatsoever, or is adversely changed in
any way with respect to the interest of the Mortgagee (or any holder from time
to time of a Note) or if such insurance is allowed to lapse for nonpayment of
premium, such cancellation, change or lapse shall not be effective as to the
Mortgagee (or any holder from time to time of a Note) for thirty (30) days (or
such lesser time which may be standard in the insurance industry and ten (10)
days in the event of nonpayment of premium), in each instance after receipt by
the Mortgagee (or any holder from time to time of a Note) of written notice by
such insurer or insurers sent to the Mortgagee (or any holder from time to time
of a Note) of such prospective cancellation, change or lapse, (4) shall include
coverage for any country in which the Flight Equipment is located, and (5) shall
provide that, as against the Mortgagee (or any holder from time to time of a
Note), the insurer shall waive any rights of set-off, counterclaim or any other
deduction, whether by attachment or otherwise, and waives any rights it may have
to be subrogated to any right of any insured against the Mortgagee (or any
holder from time to time of a Note) with respect to the Flight Equipment. Each
liability policy shall be primary without right of contribution from any other
insurance which may be carried by the Mortgagee (or any holder from time to time
of a Note) and shall expressly provide that all of the provisions thereof
(except the limits of liability)
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

shall operate in the same manner as if there were a separate policy covering
each insured. No liability policy shall permit any deductible or self-insurance
provision in excess of Five Million Dollars ($5,000,000). Such policy may be
subject to the standard terms and conditions contained in comprehensive airline
liability policies.
 
(ii)           Aircraft Hull War Risks and Allied Perils Insurance.  Hull war
risk and allied perils insurance on the Flight Equipment (which shall include,
but not be limited to, coverage for hijacking, declared or undeclared war,
insurrections, strikes, riots, civil commotions or labor disturbances, malicious
acts or acts of sabotage, unlawful seizure or wrongful exercise of control of
the Flight Equipment in flight by a person on board such Flight Equipment acting
without the consent of the Mortgagor) in an amount not less than the Current
Market Value of the Aircraft in question, or such greater amounts as the
Mortgagor may carry.
 
(iii)           All Risks Hull Insurance.  “All risks” ground and flight
aircraft hull insurance covering the Flight Equipment, and fire, transit,
extended coverage, spares and all risks insurance with respect to the Engines
and Parts while not installed on the Aircraft.  At all times while any part of
the Flight Equipment is subject to the Lien of Security Agreement, such
insurance shall be for an amount not less than the Current Market Value of the
Aircraft in question.
 
Notwithstanding anything above, each and any policy of insurance obtained and
maintained pursuant to subclause (ii) and this subclause (iii), and each and any
policy obtained in substitution or replacement for any such policies, (1) shall
designate the Mortgagee as additional insured and as sole loss payee (subject to
clauses (7) and (8) below) up to the Current Market Value of the Aircraft in
question (but without imposing upon the Mortgagee any obligation imposed upon
the insured, including, without limitation, the liability to pay any premiums
for any such policies, but the Mortgagee shall have the right to pay such
premiums if it shall so elect), (2) shall expressly provide that, in respect of
the interests of the Mortgagee in such policies, the insurance shall not be
invalidated by any action or inaction of the Mortgagor or any other Person
(other than the Mortgagee for its interest), shall insure the Mortgagee,
regardless of any breach or violation of any warranty, declaration of condition
contained in such policies by the Mortgagor or any other Person (other than the
Mortgagee for its interest), (3) shall provide that if such insurance is
canceled for any reason whatsoever, or is adversely changed in any way with
respect to the interest of the Mortgagee, or if such insurance is allowed to
lapse for nonpayment of premium, such cancellation change or lapse shall not be
effective as to the Mortgagee, for thirty (30) days (or such lesser time which
may be standard in the insurance industry and ten (10) days in the event of
nonpayment of premium) after receipt by the Mortgagee of written notice (or in
the case of War Risk insurance, seven (7) days or such lesser time which may be
standard in the war risk insurance market after delivery of written notice) by
such insurer or insurers to the Mortgagee, as the case may be, of such
prospective cancellation, change or lapse, (4) shall include coverage for the
territorial limits or any country in which the Flight Equipment may at any time
be located, but may include geographic exclusions, (5) shall provide that, as
against the Mortgagee, the insurer shall waive any rights of set-off,
counterclaim or any other deduction, whether by attachment or otherwise, and
waive any rights it may have to be subrogated to any right of any insured
against the Mortgagee, with respect to the Flight Equipment, (6) shall provide
that in the event of any damage or loss which is an Event of Loss hereunder and
which results in a payment, such payment of up to the Current Market Value of
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

the Flight Equipment suffering the Event of Loss shall be payable solely and
directly to the Mortgagee for the account of all interests, (7) shall provide
that in the event of any damage or loss which is not an Event of Loss hereunder
and which results in a payment for any one occurrence in excess of Five Million
Dollars ($5,000,000), such payment shall be payable solely and directly to the
Mortgagee for the account of all interests, and (8) shall provide that payments
for any one occurrence not in excess of Five Million Dollars ($5,000,000) shall
be payable directly to the Mortgagor provided there exists no Event of Default.
Except during a period when an Event of Default has occurred and is continuing,
all losses will be adjusted with the insurers by the Mortgagor (giving due
regard to the interests of the Mortgagee and the Lenders).
 
(b)           The Mortgagor shall have the right to carry insurance in excess of
the amounts required hereunder and the proceeds of such excess insurance shall
be payable to the Mortgagor.  Similarly, the Mortgagee shall have the right to
carry additional and separate insurance for its own benefit at its own expense,
without, however, thereby limiting the Mortgagor’s obligations under this
Section 3.5.
 
(c)           The Mortgagor may maintain self-insurance and standard industry
deductibles in its “all risks” hull insurance policies, provided that no such
self-insurance is for more than Five Million Dollars ($5,000,000), and Mortgagor
notifies Agent and Lenders of the amount of any such self-insurance when
Mortgagor elects to have a deductible.
 
(d)           The Mortgagor shall promptly notify the Mortgagee of, to the
knowledge of the Mortgagor, any material adverse change in the insurance
coverage required by this Section 3.5.
 
(e)           Prior to the date of this Security Agreement, the Mortgagor shall
furnish, or cause to be furnished, to the Mortgagee from nationally recognized
independent aviation insurance brokers, certificates of insurance certifying to
such insurance coverage, indicating the underwriters that are part of the
insurance, and providing the portion of the cover that each underwriter has
undertaken.
 
All proceeds of insurance paid to the Mortgagee in accordance with this
Section 3.5 shall be held and paid over or applied by the Mortgagee as provided
in Section 2.1 or 2.2.
 
3.6           Inspection by Mortgagee; Information.
 
The Mortgagor shall, at all such times, maintain and store, or cause to be
maintained and stored, records in accordance with the FAA regulations and
adequate to identify such Flight Equipment and to disclose its location, use and
maintenance, and upon reasonable notice and request of the Mortgagee, permit the
Mortgagee, its representatives and agents (or cause the Mortgagee, its
representatives and agents to be permitted if the following items are not in the
possession or control of Mortgagor) to inspect such Flight Equipment (including
all logs, maintenance cards, manuals and records with respect thereto) and, at
the expense of Mortgagee, to take copies and extracts therefrom, and shall
afford and procure a reasonable opportunity to make any such inspection, and the
Mortgagor shall furnish or cause to be furnished to the Mortgagee any and all
such other information and, at the expense of Mortgagee, copies of documents and
print-outs of data stored on any electronic or data processing medium, as are
reasonably available to the Mortgagor and the Mortgagee may reasonably request,
with respect
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

to any Mortgaged Property, provided, that any such inspection shall be upon
reasonable notice, shall be limited, in the absence of the continuation of an
Event of Default, to once a year at a mutually agreed time, and by a group
consisting of no more than two individuals.
 
3.7           Registration.  For so long as any part of the Flight Equipment is
subject to the Lien of this Security Agreement, the Mortgagor shall cause the
Aircraft to be registered at all times with (i) the FAA and (ii) the
International Registry, in its name as owner thereof.  The Mortgagor shall not
provide an IDERA in favor of any Person with respect to any of the Aircraft.
 
3.8           Insignia.  The Mortgagor will plainly, distinctly and
conspicuously place or cause to be placed and leave in the cockpit of the
Aircraft and upon such other places as may reasonably be designated by the
Mortgagee from time to time, an insignia or other identification bearing words
which indicate Mortgagee’s interest in the Aircraft, in letters of a size
reasonable under the circumstances and acceptable to the Mortgagee.
 
3.9           Operation and Location.  Mortgagor agrees that (a) it will not fly
the Aircraft or suffer the Aircraft to be flown in violation of any provision of
any insurance policy in effect with respect to the Aircraft or in violation of
any law, rule, regulation or order of the United States or any agency,
instrumentality or state or political subdivision thereof (including agencies
and instrumentalities of such state or political subdivision) or of any other
nation having jurisdiction over the use and operation of the Aircraft, except
(1) unanticipated minor violations not involving any material risk of the sale,
forfeiture or loss of an Aircraft, an Airframe, any Engine, or the Mortgagee’s
interest therein, if such violation ceases promptly after discovery thereof by
the Mortgagor, or only requires the Mortgagor’s payment of a fine levied only
against the Mortgagor, and (2) the Mortgagor or any Lessee may contest in good
faith the validity or application of any such law, rule, regulation, treaty,
order, certificate, license or registration, so long as there is no material
risk of the sale, forfeiture or loss of an Aircraft, an Airframe or any Engine,
or the Mortgagee’s interest therein, (b) it shall not knowingly use or allow the
Aircraft to be used for the carriage of drugs or other illegal goods or any
other goods for which the Mortgagor or operator of the Aircraft is not licensed
to transport; and (c) it will not operate the Aircraft, or permit any Lessee to
operate the Aircraft: (i) in or to any area excluded from coverage by any
insurance required to be maintained by the terms of Section 3.5 hereof; (ii) in
countries with which the United States does not maintain full diplomatic
relations other than the Republic of China (Taiwan); and (iii) in or to any
areas of actual or threatened armed hostilities, provided, that the failure of
Mortgagor to comply with the provisions of this sentence shall not give rise to
an Event of Default where such failure is an isolated extraordinary occurrence
attributable to a hijacking, medical emergency, equipment malfunction, weather
condition, or navigational error.  The Mortgagor shall also have the right to
operate any Aircraft without having on board the original registration
certificate or airworthiness certificate in the event that either or both such
certificates disappear from the Aircraft, but only to the extent permitted by
Exemption No. 5318 of the Federal Aviation Act or other similar exemption.
 
3.10             Possession and Leases.  The Mortgagor will not, without the
prior written consent of the Mortgagee, lease or otherwise in any manner
deliver, transfer or relinquish possession of the Airframe or any Engine or
install or permit any Engine to be installed on any airframe other than the
Airframe; provided that so long as no Event of Default shall have occurred and
be continuing at the time of such Lease, delivery, transfer or relinquishment of
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

possession or installation and the Mortgagor and/or any Lessee shall continue to
comply with the provisions of Section 3.3 and  Section 3.4, the Mortgagor may,
without the prior written consent of the Mortgagee:
 
(a)           subject the Engine(s) or engines to normal interchange agreements
or any Engine to normal pooling or similar arrangements, in each case customary
in the airline industry and entered into by the Mortgagor (or any Lessee) in the
ordinary course of its business with a U.S. Air Carrier or any other air carrier
approved in writing by the Mortgagee (which approval will not be unreasonably
withheld or delayed); provided, that (i) no such agreement or arrangement
contemplates or requires the transfer of title to any Engine and (ii) if the
Mortgagor’s title to any Engine shall be divested under any such agreement or
arrangement, such divestiture shall be deemed to be an Event of Loss with
respect to such Engine and the Mortgagor shall (or shall cause any Lessee to)
comply with Section 3.4 (c) hereof in respect thereof;
 
(b)           deliver possession of the Airframe or any Engine to the Airframe
manufacturer or the Engine manufacturer, or to any Person for testing, service,
repair, maintenance or overhaul work on the Airframe or any Engine or for
alterations or modifications in or additions to the Airframe or Engine(s) to the
extent required or otherwise not prohibited by the terms hereof or of the Credit
Agreement;
 
(c)           install an Engine on an airframe owned by the Mortgagor (or any
Lessee), leased to the Mortgagor (or any Lessee), or owned or purchased by the
Mortgagor (or any Lessee) subject to a conditional sale or other security
agreement, provided, that (A) such airframe is free and clear of all Liens,
except (i) in the case of airframes leased to the Mortgagor (or any Lessee) or
owned or purchased by the Mortgagor (or any Lessee) subject to a conditional
sale or other security agreement, the rights of the parties to the Lease or
conditional sale agreement or other security agreement covering such airframe,
or their assignee, (ii) Permitted Liens, and (iii) the rights of other air
carriers under normal interchange agreements which are customary in the airline
industry and do not contemplate, permit or require the transfer of title to the
airframe or engines installed thereon, and (B) any such lease, conditional sale
or other security agreement provides that such Engine shall not become subject
to the lien of such lease, conditional sale or other security agreement,
notwithstanding the installation thereof on such airframe, and the inclusion in
such agreement of a provision similar to Section 3.10(i) shall satisfy such
requirement;
 
(d)           install an Engine on an airframe owned by the Mortgagor (or any
Lessee), leased to the Mortgagor (or any Lessee) or purchased by the Mortgagor
(or any Lessee) subject to a conditional sale or other security agreement under
circumstances where Section 3.10(c) above is inapplicable, provided, that such
installation shall be deemed an Event of Loss with respect to such Engine and
the Mortgagor shall (or shall cause any Lessee to) comply with Section 3.4(c)
hereof in respect thereof, the Mortgagee not intending hereby to waive any right
or interest it may have to or in such Engine under applicable law until
compliance by the Mortgagor with such Section 3.4(c);
 
(e)           transfer (or permit any Lessee to transfer) possession of the
Airframe or any Engine to the United States of America or any instrumentality or
agency thereof pursuant to
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

CRAF so long as the Mortgagor (or such Lessee) shall promptly notify the
Mortgagee upon transferring possession of the Airframe or any Engine to the
United States of America or any agency or instrumentality thereof pursuant to
such program and provide the Mortgagee with the name and address of the
Contracting Office Representative for the Military Aircraft Command of the
United States Air Force to whom notice must be given in the event the Mortgagee
desires to give notice as provided in Section 4.2 hereof;
 
(f)           provided that no Event of Default has occurred and is continuing,
enter into a lease with:  (A) any certificated U.S. Air Carrier not then subject
to bankruptcy, reorganization or insolvency proceedings; (B)  any other non-U.S.
air carrier if at the time of such lease the United States of America maintains
normal diplomatic relations with the country in which such air carrier is based
and the Mortgagee shall have received (A) evidence that:  (1) all necessary
governmental approvals required for the leased equipment, the Airframe or any
Engine, as the case may be, to be imported and, if requested by the Mortgagee
(and such request is reasonable in light of the circumstances) and if and to the
extent obtainable with reasonable effort and if it is otherwise customary to
obtain the same in such jurisdiction, exported from the applicable country of
domicile upon repossession of such leased equipment by the Mortgagee (and the
Mortgagor as lessor) shall have been obtained prior to commencement of any such
lease; and (2) the insurance requirements of Section 3.5 are satisfied and that
War Risk Insurance shall be carried and maintained of such scope and coverage,
and subject to such exclusions and exceptions, as is standard for air carriers
flying similar equipment on routes comparable to those flown by the Aircraft and
(B) an opinion of counsel (which counsel and opinion are reasonably satisfactory
to the Mortgagee) that: (1) it is not necessary for the Mortgagee to register or
qualify to do business in such jurisdiction solely as a result of the proposed
lease, unless the only result of such registration or qualification is a Tax or
cost that the Mortgagor is indemnifying such party against; (2) that the
Mortgagee’s Lien on the leased equipment will be recognized; (3) the laws of
such jurisdiction of domicile require fair compensation by the government of
such jurisdiction payable in a currency freely convertible into Dollars for the
loss of the title to the leased equipment in the event of the requisition by
such government of title (unless the Mortgagor shall provide insurance covering
the risk of requisition of title to the leased equipment by the government of
such jurisdiction so long as the leased equipment is subject to such lease);
(4) the required agreement of such non-U.S. air carrier that its rights under
the Lease are subject and subordinate to all of the terms of this Security
Agreement is enforceable against such non-U.S. air carrier under applicable law
(subject only to customary exceptions to enforceability); (5) there exist no
possessory rights in favor of such Lessee under the laws of such jurisdiction
which would, upon bankruptcy of the Mortgagor or other default by the Mortgagor
or Lessee and assuming that at such time such Lessee is not insolvent or
bankrupt, prevent the return of the Aircraft to the Mortgagor or the Mortgagee
in accordance with and when permitted by the terms of Section 4.2 hereof upon
the exercise by the Mortgagee of remedies under Section 4.2 hereof; and (6) the
terms (including, without limitation, the governing-law and
jurisdictional-submission provisions hereof) of this Security Agreement are
legal, valid, binding and enforceable in such jurisdiction against third parties
to substantially the same extent as in the United States; or (C) any Person
approved in writing by the Mortgagee, which approval shall not be unreasonably
withheld.  The currency of payments under such Lease must be freely convertible
into Dollars.
 
(g)           The rights of any Lessee or other transferee who receives
possession by reason of a transfer permitted by this Section 3.10 (other than
the transfer of an Engine deemed
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

an Event of Loss) shall be subject and subordinate to, and any Lease permitted
by this Section 3.10, shall expressly provide that it is subject and subordinate
to, all the terms of this Security Agreement; provided, that in the case of the
use of the Aircraft in CRAF the subject and subordinate requirements herein
shall be subject to the notice specified in Section 4.2 and other requirements
of the CRAF program.  In the case of any Lease, the Mortgagor shall remain
primarily liable hereunder for the performance of all of the terms of this
Security Agreement, and the terms of any such Lease shall not permit any Lessee
to take any action not permitted to be taken by the Mortgagor hereunder with
respect to the Aircraft and may permit the Mortgagor to cure any default by
Lessee and to terminate the Lease upon such default; provided, however, that the
Mortgagor may procure such performance from any Lessee pursuant to the relevant
Lease, and the Mortgagee hereby agrees to accept such performance by such Lessee
in satisfaction of the Mortgagor’s obligations hereunder; and provided, further,
that all rights accruing hereunder to the Mortgagor shall likewise accrue to
such Lessee to the extent Mortgagor so permits.  Subject to the Mortgagor’s
obligations in this paragraph (g) above, the Mortgagor shall promptly notify the
Mortgagee after entering into any Lease.
 
(h)           Any Wet Lease or similar arrangement under which the Mortgagor
maintains operational control of the Aircraft shall not constitute a delivery,
transfer or relinquishment of possession for purposes of this Section 3.10.  Any
consolidation or merger of the Mortgagor or conveyance, transfer or lease of all
or substantially all of the Mortgagor’s assets permitted by the Credit Agreement
shall not be prohibited by this Section 3.10.  As used herein, “Wet Lease” shall
mean any arrangement whereby the Mortgagor or a Lessee agrees to furnish the
Airframe and Engines or engines installed thereon to a third party pursuant to
which the Airframe and Engines or engines (i) shall be operated solely by
regular employees of the Mortgagor, or Lessee possessing all current
certificates and licenses required under the Federal Aviation Act, and
(ii) shall be maintained by the Mortgagor or Lessee in accordance with the
Maintenance Program or an FAA approved maintenance program.
 
(i)           The Mortgagee agrees, for the benefit of the Mortgagor (and any
Lessee) and for the benefit of any mortgagee or other holder of a security
interest in any engine owned by the Mortgagor (or any Lessee), any lessor of any
engine leased to the Mortgagor (or any Lessee) and any conditional vendor of any
engine purchased by the Mortgagor (or any Lessee) subject to a conditional sale
agreement or any other security agreement, that no interest shall be created
hereunder in any engine so owned, leased or purchased and that neither the
Mortgagee nor its successors or assigns will acquire or claim hereunder, as
against the Mortgagor (or any Lessee) or any such mortgagee, lessor or
conditional vendor or other holder of a security interest or interest in such
engine as the result of such engine being installed on the Airframe; provided,
however, that such agreement of the Mortgagee shall not be for the benefit of
any lessor or secured party of any airframe leased to the Mortgagor (or any
Lessee) or purchased by the Mortgagor (or any Lessee) subject to a conditional
sale or other security agreement or for the benefit of any mortgagee of or any
other holder of a security interest in an airframe owned by the Mortgagor (or
any Lessee), unless such lessor, conditional vendor, other secured party or
mortgagee has agreed (which agreement may be contained in such lease,
conditional sale or other security agreement or mortgage and may consist of a
paragraph similar to this paragraph) that neither it nor its successors or
assigns will acquire, as against the Mortgagee, any right, title or interest in
an Engine as a result of such Engine being installed on such airframe.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

3.11.           Substitution of Engines.  So long as no Event of Default shall
have occurred and be continuing, Mortgagor shall have the right at its option at
any time in accordance with Section 6.15(c) of the Credit Agreement, to
terminate the Lien of this Security Agreement with respect to any
Engine.  Subject to Section 6.15(c) of the Credit Agreement, at the time of any
such termination, Mortgagor shall replace such engine hereunder by complying
with the terms of Section 3.4(c) hereof to the same extent as if an Event of
Loss had occurred with respect to such Engine (other than the time periods
allowed for such replacement), and the Mortgagee shall release the replaced
Engine from the Lien of this Security Agreement by entering into a Security
Agreement Supplement in the form of Schedule II and by promptly consenting to
the request from the Mortgagor to the release of the International Interest in
such Engine at the International Registry.
 
3.12           Section 1110 of the Bankruptcy Code.  With respect to the
Aircraft and Engines that constitute Collateral first placed into service after
October 22, 1994, Mortgagee is entitled to the benefits of Section 1110 of the
Bankruptcy Code in connection with the exercise of its remedies under this
Security Agreement in respect of each Aircraft and each Engine.  Except as
specifically designated in Schedule I or in any Security Agreement Supplement,
each Aircraft and Engine that constitute Collateral was first placed in service
after October 22, 1994.
 
3.13           Cape Town Treaty.  Mortgagor is a “transacting user entity” for
purposes of the Cape Town Treaty and is “situated” for purposes of the Cape Town
Treaty in the United States of America.
 
SECTION 4.                       EVENTS OF DEFAULT AND REMEDIES
 
4.1.           Events of Default.
 
(a)           Each Event of Default set forth in Section 8.01 of the Credit
Agreement is incorporated herein as if fully set forth as a separate Event of
Default in this Section 4.1.
 
(b)           The Mortgagor shall fail to procure and maintain (or cause to be
procured and maintained), with respect to the Aircraft, insurance required to be
maintained in accordance with the provisions of Section 3.5 hereof or such
insurance shall lapse or be canceled, provided, that no such lapse or
cancellation shall constitute an Event of Default until the earlier of
thirty (30) days (or if 30 days is unavailable pursuant to Section 3.5 hereof,
such shorter period as is available pursuant to such Section) after receipt by
the Mortgagor of written notice of such lapse or cancellation (or seven (7) days
or such shorter time as may be standard in the industry with respect to War Risk
Insurance provided, that if the Aircraft is grounded or if War Risk Insurance or
indemnification is provided by the FAA, no such failure to carry War Risk
Insurance shall be an Event of Default) or the date that such lapse or
cancellation is effective as to Mortgagee; or
 
(c)           The Mortgagor shall have failed to perform or observe, or caused
to be performed and observed, any other covenant or agreement contained in this
Security Agreement, and such failure shall continue unremedied for a period of
thirty (30) days after the Mortgagor’s receipt of written notice thereof from
the Mortgagee; provided, however, that if such failure is curable, and if the
Mortgagor shall have undertaken to cure any such failure and, notwithstanding
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

the reasonable diligence of the Mortgagor in attempting to cure such failure,
such failure is not cured within said thirty (30) day period but is curable with
future due diligence, there shall exist no Event of Default under this Section
4.1 for such further time not to exceed 180 days as may reasonably be required
to effect such cure, so long  as the Mortgagor is proceeding with due diligence
to cure such failure.
 
4.2.           Remedies.  Upon the occurrence of an Event of Default, the
Mortgagee may accelerate the entire balance then due and owing under the Credit
Agreement and this Security Agreement, whereupon all such sums shall become
immediately due and payable, and thereafter the Mortgagee may, at its option, do
one, several or all of the following as the Mortgagee in its sole discretion
shall then elect:
 
(a)            exercise all the rights and remedies granted to secured parties
by: (i) the provisions of the UCC, (ii) the Cape Town Treaty not inconsistent
with applicable law or (iii) under the provisions of any applicable law;
 
(b)            personally, or by agents or attorneys, take possession of all or
any part of the Mortgaged Property, and demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for, or make any compromise or settlement deemed desirable with respect to, any
of the Mortgaged Property or any sum payable in connection therewith;
 
(c)            personally, or by agents or attorneys, take possession of any
part or all of the Mortgaged Property without being responsible for loss or
damage caused thereby, and sell or dispose of all or any part of the same, free
from any and all claims of the Mortgagor or of any other party claiming by,
through or under the Mortgagor, at law or in equity, at one or more public or
private sales on such commercially reasonable terms as the Mortgagee may in good
faith fix, with or without any previous demand or notice to the Mortgagor or
advertisement of any such sale or other disposal except as is commercially
reasonable under the circumstances, and any notice or demand and right of equity
or redemption otherwise required by or available to the Mortgagor under
applicable law is hereby waived by the Mortgagor to the fullest extent permitted
by applicable law;
 
(d)            institute legal proceedings for the sale or otherwise for the
enforcement of any right, under the judgment of any court of competent
jurisdiction, of or concerning any of the Mortgaged Property;
 
(e)            institute legal proceedings to foreclose upon and against the
security interest granted in and by this Security Agreement or to recover
judgment for the amounts then due from Mortgagee under this Security Agreement
or under the Credit Agreement.
 
(f)            institute legal proceedings for the specific performance of any
covenant or agreement contained in this Security Agreement or in aid of the
execution of any power granted in this Security Agreement, and the Mortgagee
shall be entitled as of right to the appointment of a receiver of all or any
part of the Mortgaged Property; and
 
(g)            exercise all of the rights and remedies of the Mortgagee against
the Mortgagor under the Credit Agreement.
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

provided that during any period the Aircraft is activated under CRAF in
accordance with the provisions of Section 3.10 hereof and in the possession of
the government of the United States of America or an instrumentality or agency
thereof, the Mortgagee shall not, on account of any Event of Default, be
entitled to do any of the foregoing or require Mortgagor to do anything as
permitted in Section 4 in such manner as to limit the Mortgagor’s control under
this Security Agreement of any Airframe or any Engines installed thereon, unless
at least sixty (60) days’ (or such lesser period as may then be applicable under
the Military Airlift Command program of the government of the United States of
America) prior written notice of default hereunder shall have been given by the
Mortgagee by registered or certified mail to the Mortgagor with a copy addressed
to the Contracting Office Representative for the Military Airlift Command of the
United States Air Force under the contract with the Mortgagor relating to any
Airframe.
 
4.2.1.              Multiple Sales.  The power of sale under this Security
Agreement shall not be exhausted by one or more sales, and the Mortgagee may
from time to time adjourn any sale to be made pursuant to this Security
Agreement.  The Mortgaged Property need not be present at the time and place of
sale.
 
4.2.2.              Delivery of Mortgaged Property.  If the Mortgagee shall
demand possession of the Mortgaged Property or any part thereof pursuant to this
Security Agreement, the Mortgagor shall, at its own expense, forthwith cause
such Mortgaged Property or any part thereof designated by the Mortgagee to be
assembled and made available and delivered to the Mortgagee at any place
reasonably designated by the Mortgagee.
 
4.2.3.              Mandatory Notices.  In addition to any other notices
required by applicable law, the Mortgagee shall give to the Mortgagor at least
15 days prior written notice of each public sale or any date after which a
private sale or other intended disposition hereunder shall occur, and the
Mortgagor hereby covenants and agrees that a notice which shall be given, in
accordance with the provisions of Section 6.1 below, at least 15 calendar days
before the date of any such act shall be deemed to be reasonable notice for such
act and specifically, reasonable notification of the time and place of any
public sale hereunder and of reasonable notification of the time after which any
private sale or other intended disposition of the Mortgaged Property (or any
part thereof) to be made hereunder is to be made.
 
4.2.4.    Mortgagee Repairing Mortgaged Property.  Upon every such taking of
possession until the Mortgaged Property is foreclosed upon, the Mortgagee may,
but shall have no obligation to, from time to time at the expense of the
Mortgagor, make all such repairs, replacements, alterations, modifications,
additions and improvements to and of the Mortgaged Property as the Mortgagee may
reasonably determine to be commercially reasonable.  In each such case, the
Mortgagee shall have the right to manage and control the Mortgaged Property and
to exercise all rights and powers of the Mortgagor in respect thereof as the
Mortgagee shall deem best, including the right to enter into any and all such
agreements with respect to the leasing or operation of the Mortgaged Property or
any part thereof as the Mortgagee may see fit.  The Mortgagee shall be entitled
to collect and receive all rents, issues, profits, revenues and other income of
the same and every part of the Mortgaged Property.  Such rents, issues, profits,
revenues and other income shall be applied to pay the expenses of holding and
operating the Mortgaged Property, and of all maintenance, repairs, replacements,
alterations, additions and improvements, and to make all payments which the
Mortgagee may be required or may elect to
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

make, if any, for taxes, assessments, insurance and other charges upon the
Mortgaged Property or any part thereof, and all other payments which the
Mortgagee may be required or authorized to make under any provision of this
Security Agreement.  The remainder of such rents, issues, profits, revenues and
other income shall be applied only in accordance with Section 4.2.6.
 
4.2.5.             Delivery to Purchaser.  Upon the completion of any sale under
this Section 4, the Mortgagor shall deliver or; cause to be delivered all of the
property, sold to the purchaser or purchasers at such sale on the date of sale,
or within a reasonable time thereafter if it shall be impractical to make
immediate delivery, but in any event full title and right of possession to such
property shall pass to such purchaser or purchasers forthwith upon the
completion of such sale.  Nevertheless, if so requested by the Mortgagee or by
any purchaser, the Mortgagor shall confirm any such sale or transfer by
executing and delivering to such purchaser all proper instruments of conveyance
and transfer and releases as may be designated in any such request.  Every such
sale shall operate to divest all right, title, interest, claim and demand
whatsoever of the Mortgagor in and to the property so sold, and shall be a
perpetual bar, both at law and in equity, against the Mortgagor and all persons
claiming the property sold, or any part thereof, through the Mortgagor and its
successors or assigns.
 
4.2.6.           Application of Proceeds.  The proceeds of any sale of the
Mortgaged Property, or any part thereof, under this Section 4, together with any
other sums then held by the Mortgagee as part of the Mortgaged Property, shall
be applied as follows:
 
(a)           first, to the payment of the cost and expenses of such sale,
including brokers’ fees or sales commissions, a reasonable compensation to the
Mortgagee’s agents, attorneys and counsel, all charges, expenses, liabilities
and advances incurred or made by the Mortgagee, and the payment of all taxes,
assessments or liens, if any, prior to the lien of this Security Agreement,
except any taxes, assessments or liens subject to which such sale shall have
been made;
 
(b)           second, to the payment of all amounts owing in respect of the
Obligations; and
 
(c)           third, the surplus, if any, shall be paid to the Mortgagor or to
anyone entitled to payment thereof by operation of law or pursuant to an order
of a court of competent jurisdiction.
 
4.2.7.              Mortgagee May Purchase.  At any sale under this Section 4,
to the extent permitted by applicable law, the Mortgagee may bid for and
purchase the property offered for sale and, upon compliance with the terms of
sale, may bid, retain and dispose of such property without further
accountability therefor.  The Mortgagee may apply against the purchase price for
the Mortgaged Property or any part thereof the amount then due under the Credit
Agreement secured hereby.  The Mortgagee need not be present at such sale.
 
4.2.8.             Right to Possession.  In the event Mortgagor becomes subject
to the jurisdiction of any United States Bankruptcy Court in a proceeding for
the reorganization of Mortgagor, the Mortgagor hereby waives, to the fullest
extent permitted by applicable law, any right to contest any motion, petition or
application filed by the Mortgagee with such bankruptcy
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

court having jurisdiction over the Mortgagor, whereby Mortgagee seeks to enforce
any of its remedies under this Security Agreement or the Credit Agreement
(including, in connection with the enforcement of such remedies, any motion or
application made by Mortgagee for relief from any stay to which Mortgagee is
subject).
 
4.2.9.              Remedies Cumulative.  Each right, power and remedy
specifically given to the Mortgagee in this Security Agreement or otherwise
existing shall be cumulative and shall be in addition to every other right,
power and remedy specifically given in this Security Agreement, in any other
Loan Documents, or now or hereafter existing at law, in equity or
otherwise.  Each such right, power and remedy, whether specifically given in the
Credit Agreement or otherwise existing, may be exercised from time to time and
as often and in such order as may be deemed expedient by the Mortgagee.  The
exercise of any such right, power or remedy shall not be construed to be a
waiver of the right to exercise at the same time or thereafter any other right,
power or remedy.  No delay or omission by the Mortgagee in the exercise of any
right or power, or in the pursuance of any remedy, shall impair any such right,
power or remedy or be construed to be a waiver of any default on the part of the
Mortgagor or to be an a quiescence therein.  No waiver by the Mortgagee of any
breach, Default or Event of Default by the Mortgagor shall be deemed a waiver of
any other previous breach, Default or Event of Default or any thereafter
occurring.  The invalidity of any remedy in any jurisdiction shall not
invalidate such remedy in any other jurisdiction.  The invalidity or
unenforceability of any of the remedies herein provided in any jurisdiction
shall not in any way affect the right to the enforcement in such jurisdiction or
elsewhere of any of the other remedies herein provided.
 
4.2.10.                         Except as otherwise provided in this Security
Agreement, the Mortgagor hereby waives, to the extent permitted by applicable
law, notice and judicial hearing in connection with the Mortgagee’s taking
possession or the Mortgagee’s disposition of the aircraft, including, without
limitation any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which the Mortgagor would otherwise have under the
constitution or any statute of the United States or of any state, and the
Mortgagor hereby further waives, to the extent permitted by applicable law:
 
(a)           all damages occasioned by such taking of possession except any
damages which are the direct result of the Mortgagee’s gross negligence or
willful misconduct;
 
(b)           all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Mortgagee’ s rights
hereunder; and
 
(c)           all rights of redemption, appraisement, valuation, stay, extension
or moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Security Agreement or the absolute sale
of the Aircraft or any part thereof, and the Mortgagor for itself and all who
may claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
 
Any sale of or the grant of options to purchase, or any other realization upon
the Aircraft or any part thereof shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the Mortgagor therein
and thereto, and shall be a perpetual bar both at law and in equity against the
Mortgagor and against any and all Persons claiming or attempting to claim the
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

Aircraft so sold, optioned or realized upon, or any part thereof, from, through
and under the Mortgagor.
 
4.2.11.                         Right to Perform and Incur Expenses.
 
(a)           At any time and from time to time after an Event of Default, if
the Mortgagor fails to perform or fulfill any of its undertakings or obligations
contained herein, Mortgagee shall have the right, but shall not be obligated,
(i) to effect such performance or compliance, and (ii) to incur such reasonable
expenses relative to such performance or compliance, to the enforcement of
Mortgagee’s rights or to the preservation, protection, reconditioning, storage
or sale of the Mortgaged Property, including such sums as are specified in
Section 4.2.4. and 4.2.6(a).  The amount of any such expenses and other
reasonable costs shall become payable by the Mortgagor to the Mortgagee as of
the date on which Mortgagee shall pay the same, together with interest thereon
from said date of payment up to and including the date of actual payment by the
Mortgagor at an interest rate equal, to the default rate of interest set forth
in the Credit Agreement (but in no event higher than the highest rate permitted
by applicable law).
 
(b)           All such costs and expenses incurred shall become part of the
Mortgagor’s Obligations and shall become part of the indebtedness secured by
this Security Agreement.  The Mortgagee shall have the right (but shall not be
obligated) to use and apply any Cash Collateral at any time held by it for the
repayment of all such advances, costs or expenses.  However, no such use of any
Cash Collateral, nor the making by Mortgagee of any advance in payment of any
such expense, shall relieve the Mortgagor from any Event of Default.
 
4.2.12.                         Power of Attorney.
 
THE MORTGAGOR HEREBY CONSTITUTES AND APPOINTS THE MORTGAGEE ITS TRUE AND LAWFUL
ATTORNEY, IRREVOCABLY, WITH FULL POWER AFTER THE OCCURRENCE OF AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (IN THE NAME OF THE MORTGAGOR OR OTHERWISE)
TO ACT, REQUIRE, DEMAND, RECEIVE, COMPOUND AND GIVE ACQUITTANCE FOR ANY AND ALL
MONIES AND CLAIMS FOR MONIES DUE OR TO BECOME DUE TO THE MORTGAGOR UNDER OR
ARISING OUT OF THE COLLATERAL, TO ENDORSE ANY CHECKS OR OTHER INSTRUMENTS OR
ORDERS IN CONNECTION THEREWITH AND TO FILE ANY CLAIMS OR TAKE ANY ACTION OR
INSTITUTE ANY PROCEEDINGS WITH THE MORTGAGEE MAY DEEM TO BE NECESSARY OR
ADVISABLE IN THE PREMISES, WHICH APPOINTMENT AS ATTORNEY IS COUPLED WITH AN
INTEREST.
 
SECTION 5.                        DEFEASANCE
 
If the Mortgagor shall pay and discharge all of its respective Obligations, then
upon Mortgagor Request this Security Agreement and the lien, rights and
interests granted by this Security Agreement shall cease, terminate and become
null and void and, at the expense of the Mortgagor, the Mortgagee shall execute
and deliver to the Mortgagor satisfaction and discharge of this Security
Agreement by such instruments of satisfaction as may be necessary, including
promptly consenting to the termination of all International Interests in favor
of the
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

Mortgagee at the International Registry and pay and deliver upon Mortgagor Order
all monies and other personal property then held by the Mortgagee under this
Security Agreement.
 
SECTION 6.                        MISCELLANEOUS PROVISIONS
 
6.1.           Notices.  Except as otherwise specifically provided to the
contrary in this Security Agreement:
 
(a)           Every notice or demand under this Security Agreement shall be in
writing and may be given or made by telefax or by nationally recognized
overnight courier service.
 
(b)           Every notice or demand shall be sent, in the case of overnight
courier, to the Mortgagor or Mortgagee at their respective addresses and, in the
case of a telefax message, to their respective facsimile numbers as follows:
 
(i)           To Mortgagor:
 
Alaska Airlines, Inc.
 
19300 International Blvd.
 
Seattle, WA 98188
 
Attn: Vice President Finance & Treasurer
 
Telephone No.:  [***]
 
Facsimile No.:  [***]
 
and
 
(ii)           To Mortgagee:
 
Citibank, N.A.
388 Greenwich Street, 34th Floor
New York, NY 10013
Attn: [***]
Telephone No.: [***]
Facsimile No.:  [***]
and
Attn: [***]
Telephone No.: [***]
Facsimile No.:  [***]


(c)           Every notice or demand shall be deemed to have been received, in
the case of a notice sent by nationally recognized overnight courier, when
actually delivered to Mortgagee or the Mortgagor at their respective address as
provided in Section 6.1(b) or on the date on which receipt of such notice is
refused or the courier advises that such notice is not deliverable at the
address provided in Section 6.1 (b) and, in the case of a telefax, at the time
of actual receipt thereof.
 
* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

(d)           Subject to the terms hereof, Mortgagee or the Mortgagor may change
its address or telefax number or the address or party to whom copies of notices
shall be sent by giving notice in accordance with this Section 6.1.
 
6.2.           Counterparts.  This Security Agreement may be executed in any
number of counterparts, and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
one and the same Security Agreement.
 
6.3.           Governing Law.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON.
 
6.4.           Waiver of Jury Trial.  THE MORTGAGOR AND THE MORTGAGEE EACH
IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT TO ENFORCE ANY PROVISION OF THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN WHICH THEY ARE PARTIES.
 
6.5.           Expenses.  The Mortgagor agrees to pay the reasonable ongoing
fees and expenses of the Mortgagee for the services rendered by it in capacity
as mortgagee hereunder.
 
6.6.           Consent to Jurisdiction.  Mortgagor and Mortgagee consent and
submit to the non-exclusive jurisdiction and venue shall be in the State of
Washington in the State courts for the county of King, or the United States
District Court for the Western District of Washington and agree that venue is
proper in those courts and waive any right to object based upon jurisdiction
(either personal or subject matter) or venue or inconvenient forum therein in
connection with any action arising out of, or connected in any way with, this
Security Agreement.  Mortgagor further agrees that service of process or any
other papers upon it by registered air mail at its address set forth herein
shall be deemed good, proper and effective service upon it.  Mortgagor further
agrees that the service of process or any other papers upon the agent designated
by Mortgagor in the immediately preceding sentence shall be deemed good, proper
and effective service upon it.  Nothing set forth herein shall be deemed to
preclude the service of process or any other papers upon Mortgagor by any other
method permitted by applicable law.  The Mortgagee and the Mortgagor agree that
such state and Federal courts of and within the State of Washington have
non-exclusive jurisdiction in respect of any claims brought under the Cape Town
Treaty relating to the Aircraft.
 
6.7.           Delivery.  This Security Agreement is intended to and shall be
deemed to be delivered by the Mortgagor to the Mortgagee and accepted by the
Mortgagee in Washington State.
 
SECTION 7                      THE MORTGAGEE
 
The Mortgagee may execute any of its duties or powers hereunder by or through
agents or employees, and shall be entitled to retain counsel and the advice of
such counsel concerning all matters pertaining to the performance of its
functions hereunder.  The Mortgagor agrees to reimburse the Mortgagee for all
reasonable out-of-pocket expenses incurred by the Mortgagee and the counsel,
attorneys, agents and the employees of the Mortgagee in acting hereunder,
including any reasonable counsel fees and compensation paid for services
rendered to the
 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

Mortgagee in connection with the performance of its functions hereunder if and
to the extent reasonably engaged by Mortgagee.  The Mortgagor agrees to
indemnify and save harmless the Mortgagee against and from any liability or
damages which the Mortgagee may incur or sustain in the exercise and performance
of any of the Mortgagee’s powers and duties hereunder, not including, however,
the Mortgagee’s gross negligence or willful misconduct.  For such reimbursement
and indemnity, the Mortgagee shall be secured under this Security Agreement and,
to effect such reimbursement and indemnity, the Mortgagee shall have the right
to use and apply any cash constituting Mortgaged Property at any time held by
it.  The Mortgagee shall give notice to the Mortgagor of any actions or claims
to be brought against the Mortgagor under this Section 7; provided, however,
that any failure by the Mortgagee to provide such notice shall not limit the
obligations of the Mortgagor hereunder, except to the extent that the Mortgagor
is prejudiced by the Mortgagee’s failure to deliver such notice.  Neither the
Mortgagee nor any of its directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder
except for its or their own gross negligence or willful misconduct.
 
*   *   *
 


 

EXHIBIT E –
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Mortgagor and Mortgagee have caused this Aircraft Chattel
Mortgage and Security Agreement to be duly executed as of the day and year first
above written.
 
Mortgagor:
ALASKA AIRLINES, INC.
 
 
 
By:                                                                  
Name: John F. Schaefer, Jr.
Title:   Vice President – Finance
and Treasurer
 


[Signature Page to Aircraft Chattel Mortgage and Security Agreement]
 
 

--------------------------------------------------------------------------------

 




   
Mortgagee:
CITIBANK, N.A., as Administrative Agent
 
 
By: ____________________________
Name: __________________________
Its:  ____________________________
 
 
 


[Signature Page to Aircraft Chattel Mortgage and Security Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I—FLIGHT EQUIPMENT
 
1.  Boeing 737-4Q8 Aircraft bearing U.S. Registration Mark N762AS and
manufacturer’s serial number 25099, equipped with two CFM International, Inc.
CFM56-3C engines bearing manufacturer’s serial numbers 856271 and 856288, which
engines each have 550 or more rated take-off horsepower,  or the equivalent of
such horsepower.  Such Aircraft, including engines, was placed in service prior
to October 22, 1994.
 
2.  Boeing 737-4Q8 Aircraft bearing U.S. Registration Mark N763AS and
manufacturer’s serial number 25100, equipped with two CFM International, Inc.
CFM56-3C engines bearing manufacturer’s serial numbers 857280 and 857282, which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower.  Such Aircraft, including engines, was placed in service prior
to October 22, 1994.
 
3.  Boeing 737-4Q8 Aircraft bearing U.S. Registration Mark N764AS and
manufacturer’s serial number 25101, equipped with two CFM International, Inc.
CFM56-3C engines bearing manufacturer’s serial numbers 856303 and 856304, which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower.  Such Aircraft, including engines, was placed in service prior
to October 22, 1994.
 
4.  Boeing 737-490 Aircraft bearing U.S. Registration Mark N767AS and
manufacturer’s serial number 27081, equipped with two CFM International, Inc.
CFM56-3C engines bearing manufacturer’s serial numbers 856337 and  856338, which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower.  Such Aircraft, including engines, was placed in service prior
to October 22, 1994.
 
5.  Boeing 737-890 Aircraft bearing U.S. Registration Mark N546AS and
manufacturer’s serial number 30022, equipped with two CFM International, Inc.
CFM56-7B engines bearing manufacturer’s serial numbers 892251 and 892252, which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower.
 
6.  Boeing 737-890 Aircraft bearing U.S. Registration Mark N565AS and
manufacturer’s serial number 35181, equipped with two CFM International, Inc.
CFM56-7B engines bearing manufacturer’s serial numbers 894361 and 894362, which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower.
 
7.  Boeing 737-890 Aircraft bearing U.S. Registration Mark N579AS and
manufacturer’s serial number 35187, equipped with two CFM International, Inc.
CFM56-7B engines bearing manufacturer’s serial numbers 894547 and 894549, which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower.
 
8.  Boeing 737-490 Aircraft bearing U.S. Registration Mark N768AS and
manufacturer’s serial number 27082, equipped with two CFM International, Inc.
CFM56-3C engines bearing manufacturer’s serial numbers 856333 and 856336, which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower.  Such Aircraft, including engines, was placed in service prior
to October 22, 1994.
 


 

Schedule I
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II—SECURITY AGREEMENT SUPPLEMENT
 
This SUPPLEMENTAL FIRST PRIORITY SECURITY AGREEMENT, dated the  day
of____________, 200_ (this “Supplement”), is from Alaska Airlines, Inc., a
corporation organized and existing under the laws of the state of Alaska, having
the address 19300 International Blvd., Seattle, WA 98188  (the “Mortgagor”), and
CITIBANK, N.A, a national banking association, having an office at 388 Greenwich
Street, 34th Floor, New York, NY 10013, as Administrative Agent (the
“Mortgagee”).
 
RECITALS
 
A.           Mortgagor has heretofore executed and delivered an Aircraft Chattel
Mortgage and Security Agreement, dated as of March 31, 2010 (as heretofore
supplemented or amended, the “Security Agreement”), to cover certain Flight
Equipment of the Mortgagor to secure Mortgagor’s obligations to Mortgagee under
a Credit Agreement, dated as of March 31, 2010 (as heretofore amended, the
“Credit Agreement”), which Flight Equipment was identified in Schedule
I—Security Agreement (“Schedule I”).
 
B.           The Security Agreement, with Schedule I attached, was recorded by
the FAA on _____ and assigned Conveyance Number ________.
 
C.           Mortgagor is the legal and beneficial owner, free and clear of all
mortgages, security interests, liens, charges and encumbrances, other than liens
and encumbrances permitted by the Security Agreement, of the flight equipment
herein below described which the parties intend to be added as additional
Collateral, and desires to execute and deliver this Security Agreement
Supplement to Mortgagee in return for which Mortgagee agrees to release from the
Lien of the Security Agreement the flight equipment listed below which is to be
released.
 
NOW, THEREFORE, THIS SUPPLEMENT WITNESSETH, that to secure the payment of all of
the Obligations, as at any time amended or supplemented, and for the purpose of
specifically subjecting such property to and of confirming the lien of the
Security Agreement, the Mortgagor does hereby grant, bargain, sell, transfer,
convey and mortgage unto the Mortgagee, its successors and assigns, and gives to
the Mortgagee a security interest in, the property (the “Collateral”) described
in sections 1 and 2 of Attachment 1 hereto.  Attachment 1 consists of three
parts.  The first section lists the property currently subject to the Aircraft
Chattel Mortgage and Security Agreement dated March 31, 2010, which is to remain
Collateral subject to the Security Agreement.  The second section lists property
not heretofore subject to the Security Agreement that is added to the
Collateral.  The third section lists property that was Collateral and is now
being released and will no longer be subject to the Security Agreement.
 
The Collateral listed in sections 1 and 2 of Attachment 1, together with all
substitutions, replacements and renewals of the Collateral and all property that
hereafter becomes physically attached to or incorporated in the Collateral,
whether the same are now owned by the Mortgagor or shall hereafter be acquired
by it.
 
Together with all rents, issues, profits, proceeds (including insurance
proceeds), revenues and other income of the Collateral and all of the estate,
right, title and interest of every nature
 

Schedule  II -
 
 

--------------------------------------------------------------------------------

 

whatsoever of the Mortgagor, at law or in equity, in and to the Collateral and
every part and parcel thereof.
 
TO HAVE AND TO HOLD all and singular the Collateral unto the Mortgagee, its
successors and assigns, as security as aforesaid and for the uses and purposes
and subject to the covenants, agreements, provisions and conditions set forth in
the Security Agreement.
 
This Supplement shall be construed as supplemental to the Security Agreement and
shall form a part thereof, and the Security Agreement and each Security
Agreement Supplement heretofore executed and delivered are, by this reference,
incorporated in this Supplement and ratified, approved and confirmed.
 
This Supplement may be simultaneously executed in several counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same agreement.
 
THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF WASHINGTON APPLICABLE TO CONTRACTS ENTERED INTO IN AND BY
RESIDENTS OF THE STATE OF WASHINGTON AND TO BE PERFORMED ENTIRELY WITHIN THE
STATE OF WASHINGTON.
 


 

Schedule  II -
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Mortgagor and Mortgagee have caused this Security
Agreement Supplement to be duly executed as of the date first written above.
 


 
Mortgagor:
Alaska Airlines, Inc
 
 
 
By:                                                                  
Its: __________________________________
Mortgagee:
Citibank, N.A., as Administrative Agent
 
 
By:                                                                  
Its:
 




[Signature Page to Aircraft Chattel Mortgage and Security Agreement Supplement]
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 1 TO SCHEDULE II—SECURITY AGREEMENT SUPPLEMENT
 
Section 1.  The following property consists of Collateral already pledged under
the Security Agreement that is to remain as Collateral.
 


 
Section 2.  Boeing 737-__ Aircraft bearing U.S. Registration Mark N   AS and
manufacturer’s serial number      , equipped with two CFM International, Inc.
CFM56-   engines bearing manufacturer’s serial numbers       and      , which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower, are hereby added as additional Collateral (Mortgaged Property)
to the Security Agreement and such aircraft and each such engine shall be
subject to the Lien of the Security Agreement as an Aircraft or an Engine, as
applicable, for all purposes .
 
Section 3.  Boeing 737-    Aircraft bearing U.S. Registration Mark N   AS and
manufacturer’s serial number      , equipped with two CFM International, Inc.
CFM56-   engines bearing manufacturer’s serial numbers       and      , which
engines each have 550 or more rated take-off horsepower, or the equivalent of
such horsepower, are hereby removed and released from the Lien of the Security
Agreement and each such aircraft and each such engine shall cease to be an
Aircraft or an Engine, as applicable, thereunder.





Attachment 1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF CASH PLEDGE AGREEMENT


THIS CASH PLEDGE AGREEMENT (“Agreement”) is made as of [_____ __], 2010 by
ALASKA AIRLINES, INC., an Alaska corporation (“Debtor”), in favor of CITIBANK,
N.A., a national banking association, as Administrative Agent (including its
successors and assigns, “Agent”).
 
RECITALS
 
A.           Debtor and Agent are parties to that certain Credit Agreement dated
as of [_____ __], 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”).
 
B.           It is contemplated in the Credit Agreement that, from time to time,
Debtor may request Agent to release its security interest in certain pledged
Collateral in exchange for the grant of a security interest in Cash Collateral
and/or Other Cash Collateral.  It is a condition precedent to such release that
Debtor enter into this Agreement in favor of Agent.
 
NOW, THEREFORE, in consideration of the foregoing, Debtor agrees for the benefit
of Agent as follows:
 
AGREEMENT
 
1.           Defined Terms.  Capitalized terms not otherwise defined herein
shall have the meanings given in the Credit Agreement.
 
2.           Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Obligations (defined below),
Debtor hereby pledges and assigns, and hereby grants to Agent a security
interest in, all of Debtor’s right, title and interest in and to the following
(collectively, the “New Collateral”):
 
(a)           Certificate of Deposit Account Number [_____] and any replacement
or other account numbers (collectively, the “Account”) maintained by Debtor at
[Agent] together with
 
(i)           all interest now or hereafter accruing on the Account,
 
(ii)           all additional deposits hereafter made to the Account,
 
(iii)           any and all proceeds from the Account,
 
 
(iv)
all renewals, replacements and substitutions for any of the foregoing, and

 
 
(v)
any and all general intangibles and choses in action arising from or related to
any of the foregoing; and

 
(b)           Other Cash Collateral (including any and all proceeds thereof) as
set forth on Schedule 2(b).
 

EXHIBIT F -
 
 

--------------------------------------------------------------------------------

 

As used herein, “Obligations” means, collectively, all liabilities, obligations,
covenants and duties of Borrower arising under the Credit Agreement or any other
Loan Document, in each case whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.
 
3.           Financing Statements, Etc.
 
(a)           Financing
Statement.                                           Debtor hereby irrevocably
authorizes Agent, at any time and from time to time, to file in any relevant
jurisdiction any initial financing statements and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment in order to
perfect and protect the security interest of Agent in the New Collateral.
 
(b)           Continuing Security
Interest.                                                      Debtor
acknowledges and agrees that the security of Agent in the New Collateral
constitutes continuing collateral security for all of the Obligations which
shall remain in effect until all of the Obligations have been finally and
indefeasibly paid in full, subject to the Collateral release and substitution
provisions in Section 6.15 of the Credit Agreement.
 
4.           Representations and Warranties.  Debtor represents and promises to
Agent and the Lenders that: (a) Debtor is the lawful owner of the New Collateral
free and clear of all Liens except as disclosed to Agent in writing prior to the
date hereof; (b) Debtor has not previously granted a security interest in the
New Collateral to any other person; (c) there are no defaults relating to the
New Collateral, and there are no offsets or counterclaims to same; (d) Debtor
has delivered or otherwise caused the transfer to Agent, as applicable, all
certificates, instruments and other writings representing, evidencing or
constituting the Other Cash Collateral as set forth on Schedule 2(b); (e) the
Other Cash Collateral identified on Schedule 2(b) is not and shall not be
represented or evidenced by any certificates, instruments or other writing other
than those delivered pursuant to this Agreement; and (f) this Agreement creates
a valid security interest in favor of Agent in all of the New Collateral, is
binding upon Debtor and Debtor’s successors and assigns and is legally
enforceable in accordance with its terms.
 
5.           Agreements of Debtor.  Debtor agrees with Agent that: (a) Debtor
shall not sell, assign, encumber, or otherwise dispose of any of Debtor’s rights
in the New Collateral; (b) Debtor shall not withdraw funds from the Account
without Agent’s prior written consent; (c) Debtor shall strictly and promptly do
everything required of Debtor under the terms, conditions, promises, and
agreements contained in or relating to the New Collateral; (d) Debtor shall
deliver to Agent, upon Agent’s request, all certificates, instruments or other
writings representing or evidencing the Other Cash Collateral as set forth on
Schedule 2(b); and (e) any and all replacement or renewal certificates,
instruments, or other benefits or proceeds related to the New Collateral that
are received by Debtor shall be held by Debtor in trust for Agent and
immediately shall be delivered by Debtor to Agent to be held as part of the New
Collateral.  In addition, Debtor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as Agent may from time to time request to
better assure, preserve, protect and perfect the security interest of Agent in
the New Collateral and the rights and remedies of Agent hereunder.
 

EXHIBIT F -
 
 

--------------------------------------------------------------------------------

 

6.           Possession of New Collateral.  While this Agreement is in effect,
Agent may retain the rights to possession of the New Collateral, together with
any and all evidence of the New Collateral, such as certificates and
passbooks.  Agent shall use ordinary reasonable care in the physical
preservation and custody of any such evidence of the New Collateral, but shall
have no other obligation to protect the New Collateral or its value.
 
7.           Events of Default.  Each of the following shall constitute an Event
of Default under this Agreement:  (a) an “Event of Default” shall have occurred
under the Credit Agreement or any other Loan Document; (b) commencement of
foreclosure or forfeiture proceedings, whether by judicial proceeding,
self-help, repossession or any other method, by any creditor of Debtor or by any
governmental agency against the New Collateral, including, without limitation, a
garnishment of any of Debtor’s accounts with [Agent]; or (c) any involuntary
Lien (other than a lien permitted by subsection (e) of Section 7.01 of the
Credit Agreement) attaches to any New Collateral.
 
8.           Remedies; Set-Off.  If an Event of Default shall occur, or Debtor
shall otherwise default in the full and timely payment or performance any of the
Obligations secured hereby, Agent shall have, and may exercise, any or all the
rights and remedies of a secured creditor under the provisions of the UCC as in
effect in the State of Washington at law, in equity, or otherwise.  Agent shall
have all the rights of a secured party under the UCC, even if, for example, the
Account is not otherwise subject to the UCC concerning security interests, and
the parties to this Agreement agree that the provisions of the UCC giving rights
to a secured party shall nonetheless be a part of this Agreement.  Without
limited the generality of the foregoing, Debtor agrees that Agent may, subject
to the requirements of Laws including, without limitation, those affecting the
offering and sale of securities, sell, resell, assign, transfer, or otherwise
dispose of any or all of the Other Cash Collateral set forth on Schedule
2(b).  Debtor expressly authorizes Agent, at any time and from time to time,
without prior notice to Debtor, any such notice being waived by Debtor to the
fullest extent permitted by law, to set-off and apply any and all deposits
(including, without limitation, the Account) at any time held by Agent against
the Obligations, irrespective of whether or not Agent shall have made demand
therefor.
 
9.           Release of New Collateral.  Upon the payment in full in cash of all
the Obligations and termination of this Agreement, the Credit Agreement, and
each other Loan Document, Agent shall, upon request of Debtor, promptly release
the Account from the lien, pledge and security interest created under this
Agreement.  Release of such lien, pledge and security interest shall also be
subject to the Collateral release and substitution provisions in Section 6.15 of
the Credit Agreement.
 

EXHIBIT F -
 
 

--------------------------------------------------------------------------------

 

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.
 
DEBTOR:
 
ALASKA AIRLINES, INC.
 
By:                                                                           
     Its:

EXHIBIT F -
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2(b)
to
Cash Pledge Agreement


Other Cash Collateral


[None]







EXHIBIT F -
 
 

--------------------------------------------------------------------------------

 
